Exhibit 10.1

 

[g265051ka01i001.jpg]

 

(Accounts Receivable Line of Credit)

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

This AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”) dated
as of October 20, 2008 (the “Effective Date”) is among (a) SILICON VALLEY BANK,
a California corporation (“Bank”), with its principal place of business at 3003
Tasman Drive, Santa Clara, California 95054 with a loan production office
located at One Newton Executive Park, Suite 200, 2221 Washington Street, Newton,
Massachusetts 02462 (FAX 617-969-5965), and (b) MICROFLUIDICS INTERNATIONAL
CORPORATION, a Delaware corporation, with its principal place of business at 30
Ossipee Road, Newton, Massachusetts 02464 (FAX 617-965-1213) (“Microfluidics
International”) and MICROFLUIDICS CORPORATION, a Delaware corporation, with its
principal place of business at 30 Ossipee Road, Newton, Massachusetts 02464 (FAX
617-965-1213) (“Microfluidics”) (individually and collectively, jointly and
severally, “Borrower”) and provides the terms on which Bank shall lend to
Borrower, and Borrower shall repay Bank.  This Agreement amends and restates, in
its entirety, that certain Loan and Security Agreement dated as of June 30,
2008, among Borrower and Bank, as amended from time to time.  The parties agree
as follows:

 

1              ACCOUNTING AND OTHER TERMS


 

Accounting terms not defined in this Agreement shall be construed following
GAAP.  Calculations and determinations must be made following GAAP.  The term
“financial statements” includes the notes and schedules.  The terms “including”
and “includes” always mean “including (or includes) without limitation,” in this
or any Loan Document.  Capitalized terms not otherwise defined in this Agreement
shall have the meanings set forth in Section 13.  All other terms contained in
this Agreement, unless otherwise indicated, shall have the meanings provided by
the Code, to the extent such terms are defined therein.

 

2              LOAN AND TERMS OF PAYMENT


 


2.1           PROMISE TO PAY.  BORROWER HEREBY UNCONDITIONALLY PROMISES TO PAY
BANK THE UNPAID PRINCIPAL AMOUNT OF ALL ADVANCES HEREUNDER WITH ALL INTEREST,
FEES AND FINANCE CHARGES DUE THEREON AS AND WHEN DUE IN ACCORDANCE WITH THIS
AGREEMENT.


 

2.1.1       Financing of Accounts.


 

(A)           AVAILABILITY.  SUBJECT TO THE TERMS OF THIS AGREEMENT, BORROWER
MAY REQUEST THAT BANK FINANCE SPECIFIC ELIGIBLE ACCOUNTS.  BANK MAY, IN ITS SOLE
DISCRETION IN EACH INSTANCE, FINANCE SUCH ELIGIBLE ACCOUNTS BY EXTENDING CREDIT
TO BORROWER IN AN AMOUNT EQUAL TO THE RESULT OF THE ADVANCE RATE MULTIPLIED BY
THE FACE AMOUNT OF THE ELIGIBLE ACCOUNT (THE “ADVANCE”).  BANK MAY, IN ITS SOLE
DISCRETION, CHANGE THE PERCENTAGE OF THE ADVANCE RATE FOR A PARTICULAR ELIGIBLE
ACCOUNT ON A CASE BY CASE BASIS.  WHEN BANK MAKES AN ADVANCE, THE ELIGIBLE
ACCOUNT BECOMES A “FINANCED RECEIVABLE.”

 

(B)           MAXIMUM ADVANCES.  THE AGGREGATE FACE AMOUNT OF ALL FINANCED
RECEIVABLES OUTSTANDING AT ANY TIME MAY NOT EXCEED THE FACILITY AMOUNT.  IN
ADDITION, THE AGGREGATE AMOUNT OF ALL ADVANCES OUTSTANDING HEREUNDER TOGETHER
WITH ALL ADVANCES (AS DEFINED IN THE EXIM AGREEMENT) OUTSTANDING UNDER THE EXIM
AGREEMENT SHALL NOT EXCEED TWO MILLION DOLLARS ($2,000,000.00) AT ANY TIME.

 

(C)           BORROWING PROCEDURE.  BORROWER WILL DELIVER AN INVOICE TRANSMITTAL
FOR EACH ELIGIBLE ACCOUNT IT OFFERS.  BANK MAY RELY ON INFORMATION SET FORTH IN
OR PROVIDED WITH THE INVOICE TRANSMITTAL.

 

(D)           CREDIT QUALITY; CONFIRMATIONS.  BANK MAY, AT ITS OPTION, CONDUCT A
CREDIT CHECK OF THE ACCOUNT DEBTOR FOR EACH ACCOUNT REQUESTED BY BORROWER FOR
FINANCING HEREUNDER IN ORDER TO APPROVE ANY SUCH ACCOUNT DEBTOR’S CREDIT BEFORE
AGREEING TO FINANCE SUCH ACCOUNT.  BANK MAY ALSO VERIFY DIRECTLY WITH THE
RESPECTIVE

 

--------------------------------------------------------------------------------


 

ACCOUNT DEBTORS THE VALIDITY, AMOUNT AND OTHER MATTERS RELATING TO THE ACCOUNTS
(INCLUDING CONFIRMATIONS OF BORROWER’S REPRESENTATIONS IN SECTION 5.3) BY MEANS
OF MAIL, TELEPHONE OR OTHERWISE, EITHER IN THE NAME OF BORROWER OR BANK FROM
TIME TO TIME IN ITS SOLE DISCRETION.

 

(E)           ACCOUNTS NOTIFICATION/COLLECTION.  BANK MAY NOTIFY ANY PERSON
OWING BORROWER MONEY OF BANK’S SECURITY INTEREST IN THE FUNDS AND VERIFY AND/OR
COLLECT THE AMOUNT OF THE ACCOUNT.

 

(F)            MATURITY.  THIS AGREEMENT SHALL TERMINATE AND ALL OBLIGATIONS
OUTSTANDING HEREUNDER SHALL BE IMMEDIATELY DUE AND PAYABLE ON THE MATURITY DATE.

 

(g)           Bank’s Discretion.  Notwithstanding anything to the contrary
contained herein, this Agreement may be terminated by Borrower or Bank at any
time, and Bank is not obligated to finance any Eligible Accounts.  Bank and
Borrower hereby acknowledge and agree that Bank’s agreement to finance Eligible
Accounts hereunder is discretionary in each instance.  Accordingly, there shall
not be any recourse to Bank, nor liability of Bank, on account of any delay in
Bank’s making of, and/or any decline by Bank to make, any loan or advance
requested hereunder.  If this Agreement and the Exim Agreement are terminated by
Bank or Borrower for any reason, Borrower shall pay to Bank a termination fee in
an amount equal to (i) for a termination that occurs on or prior to the date
that is six (6) months after the Effective Date, Twenty Thousand Dollars
($20,000.00), (ii) for a termination that occurs after the date that is six
(6) months after the Effective Date, Ten Thousand Dollars ($10,000.00) (the
“Early Termination Fee”) (the “Early Termination Fee”).  The Early Termination
Fee shall be due and payable on the effective date of such termination and
thereafter shall bear interest at a rate equal to the highest rate applicable to
any of the Obligations.  Notwithstanding the foregoing, Bank agrees to waive the
Early Termination Fee if Bank agrees to refinance and redocument this Agreement
under another division of Bank (in its sole and exclusive discretion) prior to
the Maturity Date.

 


2.2          COLLECTIONS, FINANCE CHARGES, REMITTANCES AND FEES.  THE
OBLIGATIONS SHALL BE SUBJECT TO THE FOLLOWING FEES AND FINANCE CHARGES.  UNPAID
FEES AND FINANCE CHARGES MAY, IN BANK’S DISCRETION, ACCRUE INTEREST AND FEES AS
DESCRIBED IN SECTION 9.2 HEREOF.


 


2.2.1       COLLECTIONS.  COLLECTIONS WILL BE CREDITED TO THE FINANCED
RECEIVABLE BALANCE FOR SUCH FINANCED RECEIVABLE, BUT IF THERE IS AN EVENT OF
DEFAULT, BANK MAY APPLY COLLECTIONS TO THE OBLIGATIONS IN ANY ORDER IT CHOOSES. 
IF BANK RECEIVES A PAYMENT FOR BOTH A FINANCED RECEIVABLE AND A NON-FINANCED
RECEIVABLE, THE FUNDS WILL FIRST BE APPLIED TO THE FINANCED RECEIVABLE AND, IF
THERE IS NO EVENT OF DEFAULT THEN EXISTING, THE EXCESS WILL BE REMITTED TO
BORROWER, SUBJECT TO SECTION 2.2.7.


 

2.2.2       Intentionally omitted.


 


2.2.3       FINANCE CHARGES.  IN COMPUTING FINANCE CHARGES ON THE OBLIGATIONS
UNDER THIS AGREEMENT, ALL COLLECTIONS RECEIVED BY BANK SHALL BE DEEMED APPLIED
BY BANK ON ACCOUNT OF THE OBLIGATIONS THREE (3) BUSINESS DAYS AFTER RECEIPT OF
THE COLLECTIONS.  BORROWER WILL PAY A FINANCE CHARGE (THE “FINANCE CHARGE”) ON
THE FINANCED RECEIVABLE BALANCE WHICH IS EQUAL TO THE APPLICABLE RATE DIVIDED BY
360 MULTIPLIED BY THE NUMBER OF DAYS EACH SUCH FINANCED RECEIVABLE IS
OUTSTANDING MULTIPLIED BY THE OUTSTANDING FINANCED RECEIVABLE BALANCE.  THE
FINANCE CHARGE IS PAYABLE WHEN THE ADVANCE MADE BASED ON SUCH FINANCED
RECEIVABLE IS PAYABLE IN ACCORDANCE WITH SECTION 2.3 HEREOF.  AFTER AN EVENT OF
DEFAULT, THE APPLICABLE RATE WILL INCREASE AN ADDITIONAL FIVE PERCENT (5.0%) PER
ANNUM EFFECTIVE IMMEDIATELY UPON THE OCCURRENCE OF SUCH EVENT OF DEFAULT.  IN
THE EVENT THAT THE AGGREGATE AMOUNT OF FINANCE CHARGES AND COLLATERAL HANDLING
FEES EARNED BY BANK IN ANY FISCAL QUARTER UNDER THIS AGREEMENT AND THE EXIM
AGREEMENT IS LESS THAN THE MINIMUM FINANCE CHARGE, BORROWER SHALL PAY TO BANK AN
ADDITIONAL FINANCE CHARGE EQUAL TO (I) THE MINIMUM FINANCE CHARGE MINUS (II) THE
AGGREGATE AMOUNT OF ALL FINANCE CHARGES AND COLLATERAL HANDLING FEES EARNED BY
BANK IN SUCH FISCAL QUARTER.   SUCH ADDITIONAL FINANCE CHARGE SHALL BE PAYABLE
ON THE FIRST DAY OF THE NEXT FISCAL QUARTER.


 

2.2.4       Collateral Handling Fee.  Borrower will pay to Bank a collateral
handling fee equal to 0.50% per month of the Financed Receivable Balance for
each Financed Receivable outstanding based upon a 360 day year (the “Collateral
Handling Fee”).  This fee is charged on a daily basis which is equal to the
Collateral Handling Fee divided by 30, multiplied by the number of days each
such Financed Receivable is outstanding, multiplied by the outstanding Financed
Receivable Balance.  The Collateral Handling Fee is payable when the Advance
made based on such Financed Receivable is payable in accordance with Section 2.3
hereof.  In computing Collateral Handling

 

2

--------------------------------------------------------------------------------


 

Fees under this Agreement, all Collections received by Bank shall be deemed
applied by Bank on account of Obligations three (3) Business Days after receipt
of the Collections.  After an Event of Default, the Collateral Handling Fee will
increase an additional 0.50% effective immediately upon such Event of Default.

 


2.2.5       ACCOUNTING.  AFTER EACH RECONCILIATION PERIOD, BANK WILL PROVIDE AN
ACCOUNTING OF THE TRANSACTIONS FOR THAT RECONCILIATION PERIOD, INCLUDING THE
AMOUNT OF ALL FINANCED RECEIVABLES, ALL COLLECTIONS, ADJUSTMENTS, FINANCE
CHARGES AND THE COLLATERAL HANDLING FEE.  IF BORROWER DOES NOT OBJECT TO THE
ACCOUNTING IN WRITING WITHIN THIRTY (30) DAYS IT SHALL BE CONSIDERED ACCURATE. 
ALL FINANCE CHARGES AND OTHER INTEREST AND FEES ARE CALCULATED ON THE BASIS OF A
360 DAY YEAR AND ACTUAL DAYS ELAPSED.


 


2.2.6       DEDUCTIONS.  BANK MAY DEDUCT FEES, FINANCE CHARGES, ADVANCES WHICH
BECOME DUE PURSUANT TO SECTION 2.3, AND OTHER AMOUNTS DUE PURSUANT TO THIS
AGREEMENT FROM ANY ADVANCES MADE OR COLLECTIONS RECEIVED BY BANK.


 

2.2.7       Lockbox; Account Collection Services.


 


(A)           AS AND WHEN DIRECTED BY BANK FROM TIME TO TIME, AT BANK’S OPTION
AND AT THE SOLE AND EXCLUSIVE DISCRETION OF BANK (REGARDLESS OF WHETHER AN EVENT
OF DEFAULT HAS OCCURRED), BORROWER SHALL DIRECT EACH ACCOUNT DEBTOR (AND EACH
DEPOSITORY INSTITUTION WHERE PROCEEDS OF ACCOUNTS ARE ON DEPOSIT) TO REMIT
PAYMENTS WITH RESPECT TO THE ACCOUNTS TO A LOCKBOX ACCOUNT ESTABLISHED WITH BANK
OR TO WIRE TRANSFER PAYMENTS TO A CASH COLLATERAL ACCOUNT THAT BANK CONTROLS
(COLLECTIVELY, THE “LOCKBOX”).  IT WILL BE CONSIDERED AN IMMEDIATE EVENT OF
DEFAULT IF THE LOCKBOX IS NOT SET-UP AND OPERATIONAL ON THE EFFECTIVE DATE.


 


(B)           FOR ANY TIME AT WHICH SUCH LOCKBOX IS NOT ESTABLISHED, THE
PROCEEDS OF THE ACCOUNTS SHALL BE PAID BY THE ACCOUNT DEBTORS TO AN ADDRESS
CONSENTED TO BY BANK.  UPON RECEIPT BY BORROWER OF SUCH PROCEEDS, BORROWER SHALL
IMMEDIATELY TRANSFER AND DELIVER SAME TO BANK, ALONG WITH A DETAILED CASH
RECEIPTS JOURNAL.  PROVIDED NO EVENT OF DEFAULT EXISTS OR AN EVENT THAT WITH
NOTICE OR LAPSE OF TIME WILL BE AN EVENT OF DEFAULT, WITHIN THREE (3) DAYS OF
RECEIPT OF SUCH AMOUNTS BY BANK, BANK WILL TURN OVER TO BORROWER THE PROCEEDS OF
THE ACCOUNTS OTHER THAN COLLECTIONS WITH RESPECT TO FINANCED RECEIVABLES AND THE
AMOUNT OF COLLECTIONS IN EXCESS OF THE AMOUNTS FOR WHICH BANK HAS MADE AN
ADVANCE TO BORROWER, LESS ANY AMOUNTS DUE TO BANK, SUCH AS THE FINANCE CHARGE,
PAYMENTS DUE TO BANK, OTHER FEES AND EXPENSES, OR OTHERWISE; PROVIDED, HOWEVER,
BANK MAY HOLD SUCH EXCESS AMOUNT WITH RESPECT TO FINANCED RECEIVABLES AS A
RESERVE UNTIL THE END OF THE APPLICABLE RECONCILIATION PERIOD IF BANK, IN ITS
DISCRETION, DETERMINES THAT OTHER FINANCED RECEIVABLE(S) MAY NO LONGER QUALIFY
AS AN ELIGIBLE ACCOUNT AT ANY TIME PRIOR TO THE END OF THE SUBJECT
RECONCILIATION PERIOD.  THIS SECTION DOES NOT IMPOSE ANY AFFIRMATIVE DUTY ON
BANK TO PERFORM ANY ACT OTHER THAN AS SPECIFICALLY SET FORTH HEREIN.  ALL
ACCOUNTS AND THE PROCEEDS THEREOF ARE COLLATERAL AND IF AN EVENT OF DEFAULT
OCCURS, BANK MAY APPLY THE PROCEEDS OF SUCH ACCOUNTS TO THE OBLIGATIONS.


 


2.2.8       BANK EXPENSES.  BORROWER SHALL PAY ALL BANK EXPENSES (INCLUDING
REASONABLE ATTORNEYS’ FEES AND EXPENSES, PLUS EXPENSES, FOR DOCUMENTATION AND
NEGOTIATION OF THIS AGREEMENT) INCURRED THROUGH AND AFTER THE EFFECTIVE DATE,
WHEN DUE.


 

2.3          Repayment of Obligations; Adjustments.


 


2.3.1       REPAYMENT.  BORROWER WILL REPAY EACH ADVANCE ON THE EARLIEST OF:
(A) THE DATE ON WHICH PAYMENT IS RECEIVED OF THE FINANCED RECEIVABLE WITH
RESPECT TO WHICH THE ADVANCE WAS MADE, (B) THE DATE ON WHICH THE FINANCED
RECEIVABLE IS NO LONGER AN ELIGIBLE ACCOUNT, (C) THE DATE ON WHICH ANY
ADJUSTMENT IS ASSERTED TO THE FINANCED RECEIVABLE (BUT ONLY TO THE EXTENT OF THE
ADJUSTMENT IF THE FINANCED RECEIVABLE REMAINS OTHERWISE AN ELIGIBLE ACCOUNT),
(D) THE DATE ON WHICH THERE IS A BREACH OF ANY WARRANTY OR REPRESENTATION SET
FORTH IN SECTION 5.3, OR A BREACH OF ANY COVENANT IN THIS AGREEMENT OR (E) THE
MATURITY DATE (INCLUDING ANY EARLY TERMINATION). EACH PAYMENT WILL ALSO INCLUDE
ALL ACCRUED FINANCE CHARGES AND COLLATERAL HANDLING FEES WITH RESPECT TO SUCH
ADVANCE AND ALL OTHER AMOUNTS THEN DUE AND PAYABLE HEREUNDER.


 


2.3.2       REPAYMENT ON EVENT OF DEFAULT.  WHEN THERE IS AN EVENT OF DEFAULT,
BORROWER WILL, IF BANK DEMANDS (OR, UPON THE OCCURRENCE OF AN EVENT OF DEFAULT
UNDER SECTION 8.5, IMMEDIATELY WITHOUT NOTICE OR DEMAND FROM BANK) REPAY ALL OF
THE ADVANCES.  THE DEMAND MAY, AT BANK’S OPTION, INCLUDE THE ADVANCE FOR EACH
FINANCED RECEIVABLE THEN OUTSTANDING AND ALL ACCRUED FINANCE CHARGES, THE EARLY
TERMINATION FEE, COLLATERAL HANDLING FEE, ATTORNEYS’ AND PROFESSIONAL FEES,
COURT COSTS AND EXPENSES, AND ANY OTHER OBLIGATIONS.

 

3

--------------------------------------------------------------------------------


 


2.3.3       DEBIT OF ACCOUNTS.  BANK MAY DEBIT ANY OF BORROWER’S DEPOSIT
ACCOUNTS FOR PAYMENTS OR ANY AMOUNTS BORROWER OWES BANK HEREUNDER.  BANK SHALL
PROMPTLY NOTIFY BORROWER WHEN IT DEBITS BORROWER’S ACCOUNTS.  THESE DEBITS SHALL
NOT CONSTITUTE A SET-OFF.


 


2.3.4       ADJUSTMENTS.  IF, AT ANY TIME DURING THE TERM OF THIS AGREEMENT, ANY
ACCOUNT DEBTOR ASSERTS AN ADJUSTMENT, BORROWER ISSUES A CREDIT MEMORANDUM, OR
ANY OF THE REPRESENTATIONS AND WARRANTIES IN SECTION 5.3 OR COVENANTS IN THIS
AGREEMENT ARE NO LONGER TRUE IN ALL MATERIAL RESPECTS, BORROWER WILL PROMPTLY
ADVISE BANK.


 


2.4          POWER OF ATTORNEY.  BORROWER IRREVOCABLY APPOINTS BANK AND ITS
SUCCESSORS AND ASSIGNS AS ATTORNEY-IN-FACT AND AUTHORIZES BANK, REGARDLESS OF
WHETHER THERE HAS BEEN AN EVENT OF DEFAULT, TO: (A) SELL, ASSIGN, TRANSFER,
PLEDGE, COMPROMISE, OR DISCHARGE ALL OR ANY PART OF THE FINANCED RECEIVABLES;
(B) DEMAND, COLLECT, SUE, AND GIVE RELEASES TO ANY ACCOUNT DEBTOR FOR MONIES DUE
AND COMPROMISE, PROSECUTE, OR DEFEND ANY ACTION, CLAIM, CASE OR PROCEEDING ABOUT
THE FINANCED RECEIVABLES, INCLUDING FILING A CLAIM OR VOTING A CLAIM IN ANY
BANKRUPTCY CASE IN BANK’S OR BORROWER’S NAME, AS BANK CHOOSES; (C) PREPARE, FILE
AND SIGN BORROWER’S NAME ON ANY NOTICE, CLAIM, ASSIGNMENT, DEMAND, DRAFT, OR
NOTICE OF OR SATISFACTION OF LIEN OR MECHANICS’ LIEN OR SIMILAR DOCUMENT;
(D) NOTIFY ALL ACCOUNT DEBTORS TO PAY BANK DIRECTLY; (E) RECEIVE, OPEN, AND
DISPOSE OF MAIL ADDRESSED TO BORROWER; (F) ENDORSE BORROWER’S NAME ON CHECKS OR
OTHER INSTRUMENTS (TO THE EXTENT NECESSARY TO PAY AMOUNTS OWED PURSUANT TO THIS
AGREEMENT); AND (G) EXECUTE ON BORROWER’S BEHALF ANY INSTRUMENTS, DOCUMENTS,
FINANCING STATEMENTS TO PERFECT BANK’S INTERESTS IN THE FINANCED RECEIVABLES AND
COLLATERAL AND DO ALL ACTS AND THINGS NECESSARY OR EXPEDIENT, AS DETERMINED
SOLELY AND EXCLUSIVELY BY BANK, TO PROTECT, PRESERVE, AND OTHERWISE ENFORCE
BANK’S RIGHTS AND REMEDIES UNDER THIS AGREEMENT, AS DIRECTED BY BANK.


 

3              CONDITIONS OF LOANS


 


3.1          CONDITIONS PRECEDENT TO INITIAL ADVANCE.  BANK’S AGREEMENT TO MAKE
THE INITIAL ADVANCE IS SUBJECT TO THE CONDITION PRECEDENT THAT BANK SHALL HAVE
RECEIVED, IN FORM AND SUBSTANCE SATISFACTORY TO BANK, SUCH DOCUMENTS, AND
COMPLETION OF SUCH OTHER MATTERS, AS BANK MAY REASONABLY DEEM NECESSARY OR
APPROPRIATE, INCLUDING, WITHOUT LIMITATION:


 

(A)           A CERTIFICATE OF THE SECRETARY OF BORROWER WITH RESPECT TO
ARTICLES, BYLAWS, INCUMBENCY AND RESOLUTIONS AUTHORIZING THE EXECUTION AND
DELIVERY OF THIS AGREEMENT;

 

(B)           THE EXIM AGREEMENT AND ALL OF THE CONDITIONS PRECEDENT THERETO;

 

(C)           THE IP AGREEMENT;

 

(D)           A LEGAL OPINION OF BORROWER’S COUNSEL (AUTHORITY/ENFORCEABILITY),
IN FORM AND SUBSTANCE ACCEPTABLE TO BANK;

 

(E)           A LANDLORD’S CONSENT EXECUTED BY THE APPLICABLE LANDLORD IN FAVOR
OF BANK FOR EACH OF BORROWER’S LOCATIONS;

 

(F)            ACCOUNT CONTROL AGREEMENTS/INVESTMENT ACCOUNT CONTROL AGREEMENTS;

 

(G)           EVIDENCE SATISFACTORY TO BANK THAT THE INSURANCE POLICIES REQUIRED
BY SECTION 6.4 HEREOF ARE IN FULL FORCE AND EFFECT, TOGETHER WITH APPROPRIATE
EVIDENCE SHOWING LENDER LOSS PAYABLE AND/OR ADDITIONAL INSURED CLAUSES OR
ENDORSEMENTS IN FAVOR OF BANK;

 

(H)           PAYMENT OF THE FEES AND BANK EXPENSES THEN DUE AND PAYABLE;

 

(I)            UCC TERMINATION STATEMENTS IN RESPECT OF ALL UCC FINANCING
STATEMENTS FILED IN FAVOR OF TD BANK, N.A.;

 

(J)            CERTIFICATES OF FOREIGN QUALIFICATION (MASSACHUSETTS, AND OTHERS,
APPLICABLE);

 

(K)           LONG FORM CERTIFICATE OF GOOD STANDING/LEGAL EXISTENCE (DELAWARE);
AND

 

4

--------------------------------------------------------------------------------


 

(L)            SUCH OTHER DOCUMENTS, AND COMPLETION OF SUCH OTHER MATTERS, AS
BANK MAY REASONABLY DEEM NECESSARY OR APPROPRIATE.

 


3.2          CONDITIONS PRECEDENT TO ALL ADVANCES.  BANK’S AGREEMENT TO MAKE
EACH ADVANCE, INCLUDING THE INITIAL ADVANCE, IS SUBJECT TO THE FOLLOWING:


 

(A)           RECEIPT OF THE INVOICE TRANSMITTAL;

 

(B)           BANK SHALL HAVE (AT ITS OPTION) CONDUCTED THE CONFIRMATIONS AND
VERIFICATIONS AS DESCRIBED IN SECTION 2.1.1(D); AND

 

(C)           EACH OF THE REPRESENTATIONS AND WARRANTIES IN SECTION 5 SHALL BE
TRUE ON THE DATE OF THE INVOICE TRANSMITTAL AND ON THE EFFECTIVE DATE OF EACH
ADVANCE AND NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, OR RESULT
FROM THE ADVANCE.  EACH ADVANCE IS BORROWER’S REPRESENTATION AND WARRANTY ON
THAT DATE THAT THE REPRESENTATIONS AND WARRANTIES IN SECTION 5 REMAIN TRUE.

 

4              CREATION OF SECURITY INTEREST


 

4.1          Grant of Security Interest.  Borrower hereby grants Bank, to secure
the payment and performance in full of all of the Obligations and the
performance of each of Borrower’s duties under the Loan Documents, a continuing
security interest in, and pledges to Bank, the Collateral, wherever located,
whether now owned or hereafter acquired or arising, and all proceeds and
products thereof.  Borrower represents, warrants, and covenants that the
security interest granted herein (subject to the security interest granted in
the Exim Agreement) shall be a first priority security interest in the
Collateral.  If Borrower shall at any time, acquire a commercial tort claim,
Borrower shall promptly notify Bank in a writing signed by Borrower of the
general details thereof and grant to Bank in such writing a security interest
therein and in the proceeds thereof, all upon the terms of this Agreement, with
such writing to be in form and substance satisfactory to Bank.

 


IF THIS AGREEMENT IS TERMINATED, BANK’S LIEN IN THE COLLATERAL SHALL CONTINUE
UNTIL THE OBLIGATIONS (OTHER THAN INCHOATE INDEMNITY OBLIGATIONS) ARE REPAID IN
FULL IN CASH.  UPON PAYMENT IN FULL IN CASH OF THE OBLIGATIONS AND AT SUCH TIME
THIS AGREEMENT HAS BEEN TERMINATED, BANK SHALL, AT BORROWER’S SOLE COST AND
EXPENSE, RELEASE ITS LIENS IN THE COLLATERAL AND ALL RIGHTS THEREIN SHALL REVERT
TO BORROWER.


 

Notwithstanding the foregoing, it is expressly acknowledged and agreed that the
security interest created in this Agreement only with respect to Export-Related
Accounts Receivable, Export-Related Inventory and Export-Related General
Intangibles (as such terms are defined in the Exim Agreement) is subject to and
subordinate to the security interest granted to Bank in the Exim Agreement with
respect to such Export-Related Accounts Receivable, Export-Related Inventory and
Export-Related General Intangibles.

 


4.2          AUTHORIZATION TO FILE FINANCING STATEMENTS.  BORROWER HEREBY
AUTHORIZES BANK TO FILE FINANCING STATEMENTS, WITHOUT NOTICE TO BORROWER, WITH
ALL APPROPRIATE JURISDICTIONS TO PERFECT OR PROTECT BANK’S INTEREST OR RIGHTS
HEREUNDER, INCLUDING A NOTICE THAT ANY DISPOSITION OF THE COLLATERAL, BY EITHER
BORROWER OR ANY OTHER PERSON, SHALL BE DEEMED TO VIOLATE THE RIGHTS OF BANK
UNDER THE CODE.  ANY SUCH FINANCING STATEMENTS MAY INDICATE THE COLLATERAL AS
“ALL ASSETS OF THE DEBTOR” OR WORDS OF SIMILAR EFFECT, OR AS BEING OF AN EQUAL
OR LESSER SCOPE, OR WITH GREATER DETAIL, ALL IN BANK’S DISCRETION.


 

5              REPRESENTATIONS AND WARRANTIES


 

Borrower represents and warrants as follows:

 


5.1          DUE ORGANIZATION AND AUTHORIZATION.  BORROWER AND EACH OF ITS
SUBSIDIARIES ARE DULY EXISTING AND IN GOOD STANDING AS REGISTERED ORGANIZATIONS
IN THEIR RESPECTIVE JURISDICTIONS OF FORMATION AND ARE QUALIFIED AND LICENSED TO
DO BUSINESS AND ARE IN GOOD STANDING IN ANY JURISDICTION IN WHICH THE CONDUCT OF
THEIR RESPECTIVE BUSINESS OR OWNERSHIP OF PROPERTY REQUIRES THAT THEY BE
QUALIFIED EXCEPT WHERE THE FAILURE TO DO SO WOULD NOT REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT ON BORROWER’S BUSINESS.  BORROWER HAS DELIVERED
TO BANK THE PERFECTION CERTIFICATE.  BORROWER REPRESENTS AND WARRANTS TO BANK
THAT (A) BORROWER’S EXACT LEGAL NAME IS THAT INDICATED ON THE PERFECTION
CERTIFICATE AND ON THE SIGNATURE PAGE HEREOF; (B) BORROWER IS AN ORGANIZATION OF
THE TYPE AND IS ORGANIZED

 

5

--------------------------------------------------------------------------------


 


IN THE JURISDICTION SET FORTH IN THE PERFECTION CERTIFICATE; (C) THE PERFECTION
CERTIFICATE ACCURATELY SETS FORTH BORROWER’S ORGANIZATIONAL IDENTIFICATION
NUMBER OR ACCURATELY STATES THAT BORROWER HAS NONE; (D) THE PERFECTION
CERTIFICATE ACCURATELY SETS FORTH BORROWER’S PLACE OF BUSINESS, OR, IF MORE THAN
ONE, ITS CHIEF EXECUTIVE OFFICE AS WELL AS BORROWER’S MAILING ADDRESS (IF
DIFFERENT THAN ITS CHIEF EXECUTIVE OFFICE); (E) BORROWER (AND EACH OF ITS
PREDECESSORS) HAS NOT, IN THE PAST FIVE (5) YEARS, CHANGED ITS JURISDICTION OF
FORMATION, ORGANIZATIONAL STRUCTURE OR TYPE, OR ANY ORGANIZATIONAL NUMBER
ASSIGNED BY ITS JURISDICTION; AND (F) ALL OTHER INFORMATION SET FORTH ON THE
PERFECTION CERTIFICATE PERTAINING TO BORROWER AND EACH OF ITS SUBSIDIARIES IS
ACCURATE AND COMPLETE (IT BEING UNDERSTOOD AND AGREED THAT BORROWER MAY FROM
TIME TO TIME UPDATE CERTAIN INFORMATION IN THE PERFECTION CERTIFICATE AFTER THE
EFFECTIVE DATE TO THE EXTENT PERMITTED BY ONE OR MORE SPECIFIC PROVISIONS IN
THIS AGREEMENT).  IF BORROWER IS NOT NOW A REGISTERED ORGANIZATION BUT LATER
BECOMES ONE, BORROWER SHALL PROMPTLY NOTIFY BANK OF SUCH OCCURRENCE AND PROVIDE
BANK WITH BORROWER’S ORGANIZATIONAL IDENTIFICATION NUMBER.


 

The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower’s organizational documents, (ii) contravene, conflict with,
constitute a default under or violate any material Requirement of Law,
(iii) contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any its Subsidiaries or any of their property or assets may be
bound or affected, (iv) require any action by, filing, registration, or
qualification with, or Governmental Approval from, any Governmental Authority
(except such Governmental Approvals which have already been obtained and are in
full force and effect), or (v) constitute an event of default under any material
agreement by which Borrower is bound.  Borrower is not in default under any
agreement to which it is a party or by which it is bound in which the default
could have a material adverse effect on Borrower’s business.

 


5.2          COLLATERAL.  BORROWER HAS GOOD TITLE, HAS RIGHTS IN, AND THE POWER
TO TRANSFER EACH ITEM OF THE COLLATERAL UPON WHICH IT PURPORTS TO GRANT A LIEN
HEREUNDER, FREE AND CLEAR OF ANY AND ALL LIENS EXCEPT PERMITTED LIENS.  
BORROWER HAS NO DEPOSIT ACCOUNTS OTHER THAN THE DEPOSIT ACCOUNTS WITH BANK, THE
DEPOSIT ACCOUNTS, IF ANY, DESCRIBED IN THE PERFECTION CERTIFICATE DELIVERED TO
BANK IN CONNECTION HEREWITH, OR OF WHICH BORROWER HAS GIVEN BANK NOTICE AND
TAKEN SUCH ACTIONS AS ARE NECESSARY TO GIVE BANK A PERFECTED SECURITY INTEREST
THEREIN. THE ACCOUNTS ARE BONA FIDE, EXISTING OBLIGATIONS OF THE ACCOUNT
DEBTORS.  ALL INVENTORY IS IN ALL MATERIAL RESPECTS OF GOOD AND MARKETABLE
QUALITY, FREE FROM MATERIAL DEFECTS.


 


THE COLLATERAL IS NOT IN THE POSSESSION OF ANY THIRD PARTY BAILEE (SUCH AS A
WAREHOUSE) EXCEPT AS OTHERWISE PROVIDED IN THE PERFECTION CERTIFICATE.  NONE OF
THE COMPONENTS OF THE COLLATERAL SHALL BE MAINTAINED AT LOCATIONS OTHER THAN AS
PROVIDED IN THE PERFECTION CERTIFICATE OR AS PERMITTED PURSUANT TO SECTION 7.2.
 IN THE EVENT THAT BORROWER, AFTER THE DATE HEREOF, INTENDS TO STORE OR
OTHERWISE DELIVER ANY PORTION OF THE COLLATERAL TO A BAILEE, THEN BORROWER WILL
FIRST RECEIVE THE WRITTEN CONSENT OF BANK AND SUCH BAILEE MUST EXECUTE AND
DELIVER A BAILEE AGREEMENT IN FORM AND SUBSTANCE SATISFACTORY TO BANK IN ITS
SOLE DISCRETION.


 

Borrower is the sole owner of its intellectual property, except for
non-exclusive licenses granted to its customers in the ordinary course of
business.  Each patent is valid and enforceable, and no part of the intellectual
property has been judged invalid or unenforceable, in whole or in part, and to
the best of Borrower’s knowledge, no claim has been made that any part of the
intellectual property violates the rights of any third party except to the
extent such claim could not reasonably be expected to have a material adverse
effect on Borrower’s business.  Except as noted on the Perfection Certificate,
Borrower is not a party to, nor is bound by, any material license or other
agreement with respect to which Borrower is the licensee (a) that prohibits or
otherwise restricts Borrower from granting a security interest in Borrower’s
interest in such license or agreement or any other property, or (b) for which a
default under or termination of could interfere with Bank’s right to sell any
Collateral.  Without prior consent from Bank, Borrower shall not enter into, or
become bound by, any such license or agreement which is reasonably likely to
have a material impact on Borrower’s business or financial condition.  Borrower
shall take such steps as Bank requests to obtain the consent of, or waiver by,
any person whose consent or waiver is necessary for all such licenses or
contract rights to be deemed “Collateral” and for Bank to have a security
interest in it that might otherwise be restricted or prohibited by law or by the
terms of any such license or agreement, whether now existing or entered into in
the future.

 


5.3          FINANCED RECEIVABLES.  BORROWER REPRESENTS AND WARRANTS FOR EACH
FINANCED RECEIVABLE:


 

(A)           SUCH FINANCED RECEIVABLE IS AN ELIGIBLE ACCOUNT;

 

6

--------------------------------------------------------------------------------


 

(B)           BORROWER IS THE OWNER OF AND HAS THE LEGAL RIGHT TO SELL,
TRANSFER, ASSIGN AND ENCUMBER SUCH FINANCED RECEIVABLE;

 

(C)           THE CORRECT AMOUNT IS ON THE INVOICE TRANSMITTAL AND IS NOT
DISPUTED;

 

(D)           PAYMENT IS NOT CONTINGENT ON ANY OBLIGATION OR CONTRACT AND
BORROWER HAS FULFILLED ALL ITS OBLIGATIONS AS OF THE INVOICE TRANSMITTAL DATE;

 

(E)           SUCH FINANCED RECEIVABLE IS BASED ON AN ACTUAL SALE AND DELIVERY
OF GOODS AND/OR SERVICES RENDERED, IS DUE TO BORROWER, IS NOT PAST DUE OR IN
DEFAULT, HAS NOT BEEN PREVIOUSLY SOLD, ASSIGNED, TRANSFERRED, OR PLEDGED AND IS
FREE OF ANY LIENS, SECURITY INTERESTS AND ENCUMBRANCES OTHER THAN PERMITTED
LIENS;

 

(F)            THERE ARE NO DEFENSES, OFFSETS, COUNTERCLAIMS OR AGREEMENTS FOR
WHICH THE ACCOUNT DEBTOR MAY CLAIM ANY DEDUCTION OR DISCOUNT;

 

(G)           BORROWER REASONABLY BELIEVES NO ACCOUNT DEBTOR IS INSOLVENT OR
SUBJECT TO ANY INSOLVENCY PROCEEDINGS;

 

(H)           BORROWER HAS NOT FILED OR HAD FILED AGAINST IT INSOLVENCY
PROCEEDINGS AND DOES NOT ANTICIPATE ANY FILING;

 

(I)            BANK HAS THE RIGHT TO ENDORSE AND/ OR REQUIRE BORROWER TO ENDORSE
ALL PAYMENTS RECEIVED ON FINANCED RECEIVABLES AND ALL PROCEEDS OF COLLATERAL;
AND

 

(J)            NO REPRESENTATION, WARRANTY OR OTHER STATEMENT OF BORROWER IN ANY
CERTIFICATE OR WRITTEN STATEMENT GIVEN TO BANK CONTAINS ANY UNTRUE STATEMENT OF
A MATERIAL FACT OR OMITS TO STATE A MATERIAL FACT NECESSARY TO MAKE THE
STATEMENT CONTAINED IN THE CERTIFICATES OR STATEMENT NOT MISLEADING.

 


5.4          LITIGATION.  THERE ARE NO ACTIONS OR PROCEEDINGS PENDING OR, TO THE
KNOWLEDGE OF BORROWER’S RESPONSIBLE OFFICERS, THREATENED IN WRITING BY OR
AGAINST BORROWER OR ANY SUBSIDIARY IN WHICH AN ADVERSE DECISION COULD REASONABLY
BE EXPECTED TO CAUSE A MATERIAL ADVERSE CHANGE.


 


5.5          NO MATERIAL DETERIORATION IN FINANCIAL STATEMENTS.  ALL
CONSOLIDATED FINANCIAL STATEMENTS FOR BORROWER AND ANY SUBSIDIARIES DELIVERED TO
BANK FAIRLY PRESENT IN ALL MATERIAL RESPECTS BORROWER’S CONSOLIDATED FINANCIAL
CONDITION AND BORROWER’S CONSOLIDATED RESULTS OF OPERATIONS.  THERE HAS NOT BEEN
ANY MATERIAL DETERIORATION IN BORROWER’S CONSOLIDATED FINANCIAL CONDITION SINCE
THE DATE OF THE MOST RECENT FINANCIAL STATEMENTS SUBMITTED TO BANK.


 


5.6          SOLVENCY.  THE FAIR SALABLE VALUE OF BORROWER’S ASSETS (INCLUDING
GOODWILL MINUS DISPOSITION COSTS) EXCEEDS THE FAIR VALUE OF ITS LIABILITIES;
BORROWER IS NOT LEFT WITH UNREASONABLY SMALL CAPITAL AFTER THE TRANSACTIONS IN
THIS AGREEMENT; AND BORROWER IS ABLE TO PAY ITS DEBTS (INCLUDING TRADE DEBTS) AS
THEY MATURE.


 


5.7          REGULATORY COMPLIANCE.  BORROWER IS NOT AN “INVESTMENT COMPANY” OR
A COMPANY “CONTROLLED” BY AN “INVESTMENT COMPANY” UNDER THE INVESTMENT COMPANY
ACT OF 1940, AS AMENDED.  BORROWER IS NOT ENGAGED AS ONE OF ITS IMPORTANT
ACTIVITIES IN EXTENDING CREDIT FOR MARGIN STOCK (UNDER REGULATIONS X, T AND U OF
THE FEDERAL RESERVE BOARD OF GOVERNORS).  NEITHER BORROWER NOR ANY OF ITS
SUBSIDIARIES IS A “HOLDING COMPANY” OR AN “AFFILIATE” OF A “HOLDING COMPANY” OR
A “SUBSIDIARY COMPANY” OF A “HOLDING COMPANY” AS EACH TERM IS DEFINED AND USED
IN THE PUBLIC UTILITY HOLDING COMPANY ACT OF 2005.  BORROWER HAS COMPLIED IN ALL
MATERIAL RESPECTS WITH THE FEDERAL FAIR LABOR STANDARDS ACT.  BORROWER HAS NOT
VIOLATED ANY LAWS, ORDINANCES OR RULES, THE VIOLATION OF WHICH COULD REASONABLY
BE EXPECTED TO CAUSE A MATERIAL ADVERSE CHANGE.  NONE OF BORROWER’S OR ANY
SUBSIDIARY’S PROPERTIES OR ASSETS HAS BEEN USED BY BORROWER OR ANY SUBSIDIARY
OR, TO THE BEST OF BORROWER’S KNOWLEDGE, BY PREVIOUS PERSONS, IN DISPOSING,
PRODUCING, STORING, TREATING, OR TRANSPORTING ANY HAZARDOUS SUBSTANCE OTHER THAN
LEGALLY.  BORROWER AND EACH OF ITS SUBSIDIARIES HAVE OBTAINED ALL CONSENTS,
APPROVALS AND AUTHORIZATIONS OF, MADE ALL DECLARATIONS OR FILINGS WITH, AND
GIVEN ALL NOTICES TO, ALL GOVERNMENT AUTHORITIES THAT ARE NECESSARY TO CONTINUE
THEIR RESPECTIVE BUSINESSES AS CURRENTLY CONDUCTED.

 

7

--------------------------------------------------------------------------------


 


5.8          SUBSIDIARIES.  BORROWER DOES NOT OWN ANY STOCK, PARTNERSHIP
INTEREST OR OTHER EQUITY SECURITIES EXCEPT FOR PERMITTED INVESTMENTS.


 


5.9          TAX RETURNS AND PAYMENTS; PENSION CONTRIBUTIONS.  BORROWER AND EACH
SUBSIDIARY HAVE TIMELY FILED ALL REQUIRED TAX RETURNS AND REPORTS, AND BORROWER
AND EACH SUBSIDIARY HAVE TIMELY PAID ALL FOREIGN, FEDERAL, STATE AND LOCAL
TAXES, ASSESSMENTS, DEPOSITS AND CONTRIBUTIONS OWED BY BORROWER AND EACH
SUBSIDIARY.  BORROWER MAY DEFER PAYMENT OF ANY CONTESTED TAXES, PROVIDED THAT
BORROWER (A) IN GOOD FAITH CONTESTS ITS OBLIGATION TO PAY THE TAXES BY
APPROPRIATE PROCEEDINGS PROMPTLY AND DILIGENTLY INSTITUTED AND CONDUCTED,
(B) NOTIFIES BANK IN WRITING OF THE COMMENCEMENT OF, AND ANY MATERIAL
DEVELOPMENT IN, THE PROCEEDINGS, (C) POSTS BONDS OR TAKES ANY OTHER STEPS
REQUIRED TO PREVENT THE GOVERNMENTAL AUTHORITY LEVYING SUCH CONTESTED TAXES FROM
OBTAINING A LIEN UPON ANY OF THE COLLATERAL THAT IS OTHER THAN A “PERMITTED
LIEN”.  BORROWER IS UNAWARE OF ANY CLAIMS OR ADJUSTMENTS PROPOSED FOR ANY OF
BORROWER’S PRIOR TAX YEARS WHICH COULD RESULT IN ADDITIONAL TAXES BECOMING DUE
AND PAYABLE BY BORROWER.  BORROWER HAS PAID ALL AMOUNTS NECESSARY TO FUND ALL
PRESENT PENSION, PROFIT SHARING AND DEFERRED COMPENSATION PLANS IN ACCORDANCE
WITH THEIR TERMS, AND BORROWER HAS NOT WITHDRAWN FROM PARTICIPATION IN, AND HAS
NOT PERMITTED PARTIAL OR COMPLETE TERMINATION OF, OR PERMITTED THE OCCURRENCE OF
ANY OTHER EVENT WITH RESPECT TO, ANY SUCH PLAN WHICH COULD REASONABLY BE
EXPECTED TO RESULT IN ANY LIABILITY OF BORROWER, INCLUDING ANY LIABILITY TO THE
PENSION BENEFIT GUARANTY CORPORATION OR ITS SUCCESSORS OR ANY OTHER GOVERNMENTAL
AGENCY.


 


5.10        FULL DISCLOSURE.  NO WRITTEN REPRESENTATION, WARRANTY OR OTHER
STATEMENT OF BORROWER IN ANY CERTIFICATE OR WRITTEN STATEMENT GIVEN TO BANK, AS
OF THE DATE SUCH REPRESENTATION, WARRANTY, OR OTHER STATEMENT WAS MADE, TAKEN
TOGETHER WITH ALL SUCH WRITTEN CERTIFICATES AND WRITTEN STATEMENTS GIVEN TO
BANK, CONTAINS ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS TO STATE A
MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS CONTAINED IN THE CERTIFICATES OR
STATEMENTS NOT MISLEADING (IT BEING RECOGNIZED BY BANK THAT PROJECTIONS AND
FORECASTS PROVIDED BY BORROWER IN GOOD FAITH AND BASED UPON REASONABLE
ASSUMPTIONS ARE NOT VIEWED AS FACTS AND THAT ACTUAL RESULTS DURING THE PERIOD OR
PERIODS COVERED BY SUCH PROJECTIONS AND FORECASTS MAY DIFFER FROM THE PROJECTED
OR FORECASTED RESULTS).


 

6              AFFIRMATIVE COVENANTS


 

Borrower shall do all of the following:

 

6.1          Government Compliance.


 


(A)           MAINTAIN ITS AND ALL ITS SUBSIDIARIES’ LEGAL EXISTENCE AND GOOD
STANDING IN THEIR RESPECTIVE JURISDICTIONS OF FORMATION AND MAINTAIN
QUALIFICATION IN EACH JURISDICTION IN WHICH THE FAILURE TO SO QUALIFY WOULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON BORROWER’S BUSINESS
OR OPERATIONS.  BORROWER SHALL COMPLY, AND HAVE EACH SUBSIDIARY COMPLY, WITH ALL
LAWS, ORDINANCES AND REGULATIONS TO WHICH IT IS SUBJECT, NONCOMPLIANCE WITH
WHICH COULD HAVE A MATERIAL ADVERSE EFFECT ON BORROWER’S BUSINESS.


 


(B)           OBTAIN ALL OF THE GOVERNMENTAL APPROVALS NECESSARY FOR THE
PERFORMANCE BY BORROWER OF ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS TO WHICH IT
IS A PARTY AND THE GRANT OF A SECURITY INTEREST TO BANK IN ALL OF ITS PROPERTY. 
BORROWER SHALL PROMPTLY PROVIDE COPIES OF ANY SUCH OBTAINED GOVERNMENTAL
APPROVALS TO BANK.


 

6.2          Financial Statements, Reports, Certificates.


 

(A)           DELIVER TO BANK:  (I) AS SOON AS AVAILABLE, BUT NO LATER THAN
THIRTY (30) DAYS AFTER THE LAST DAY OF EACH MONTH, A COMPANY PREPARED
CONSOLIDATED AND CONSOLIDATING BALANCE SHEET AND INCOME STATEMENT COVERING
BORROWER’S AND EACH OF ITS SUBSIDIARY’S OPERATIONS DURING THE PERIOD CERTIFIED
BY A RESPONSIBLE OFFICER AND IN A FORM ACCEPTABLE TO BANK; (II) AS SOON AS
AVAILABLE, BUT NO LATER THAN ONE HUNDRED FIFTY (150) DAYS AFTER THE LAST DAY OF
BORROWER’S FISCAL YEAR, AUDITED CONSOLIDATED FINANCIAL STATEMENTS PREPARED UNDER
GAAP, CONSISTENTLY APPLIED, TOGETHER WITH AN UNQUALIFIED OPINION ON THE
FINANCIAL STATEMENTS FROM AN INDEPENDENT CERTIFIED PUBLIC ACCOUNTING FIRM
REASONABLY ACCEPTABLE TO BANK; (III) IN THE EVENT THAT BORROWER’S STOCK BECOMES
PUBLICLY HELD, WITHIN FIVE (5) DAYS OF FILING, COPIES OF ALL STATEMENTS, REPORTS
AND NOTICES MADE AVAILABLE TO BORROWER’S SECURITY HOLDERS OR TO ANY HOLDERS OF
SUBORDINATED DEBT AND ALL REPORTS ON FORM 10-K, 10-Q AND 8-K FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION; (IV) A PROMPT REPORT OF ANY LEGAL ACTIONS
PENDING OR THREATENED AGAINST BORROWER OR ANY SUBSIDIARY THAT COULD RESULT IN
DAMAGES OR COSTS TO BORROWER OR ANY SUBSIDIARY OF ONE HUNDRED THOUSAND DOLLARS
($100,000.00) OR MORE; (V) PROMPT NOTICE OF ANY MATERIAL CHANGE IN THE
COMPOSITION OF THE INTELLECTUAL PROPERTY COLLATERAL, OR THE REGISTRATION OF ANY
COPYRIGHT, INCLUDING ANY SUBSEQUENT OWNERSHIP RIGHT OF BORROWER IN OR TO ANY
COPYRIGHT, PATENT OR

 

8

--------------------------------------------------------------------------------


 

TRADEMARK NOT SHOWN IN THE IP AGREEMENT OR KNOWLEDGE OF AN EVENT THAT MATERIALLY
ADVERSELY AFFECTS THE VALUE OF THE INTELLECTUAL PROPERTY COLLATERAL;
(VI) ANNUALLY, NO LATER THAN THIRTY (30) DAYS AFTER BORROWER’S FISCAL YEAR END,
AND CONTEMPORANEOUSLY WITH ANY UPDATES THERETO, BOARD-APPROVED PROJECTIONS FOR
THE THEN CURRENT FISCAL YEAR; AND (VII) BUDGETS, SALES PROJECTIONS, OPERATING
PLANS OR OTHER FINANCIAL INFORMATION REASONABLY REQUESTED BY BANK.

 

(B)           WITHIN THIRTY (30) DAYS AFTER THE LAST DAY OF EACH MONTH, DELIVER
TO BANK WITH THE MONTHLY FINANCIAL STATEMENTS A COMPLIANCE CERTIFICATE SIGNED BY
A RESPONSIBLE OFFICER IN THE FORM OF EXHIBIT B.

 

(C)           ALLOW BANK TO AUDIT BORROWER’S COLLATERAL, INCLUDING, BUT NOT
LIMITED TO, BORROWER’S ACCOUNTS AT BORROWER’S EXPENSE, UPON REASONABLE NOTICE TO
BORROWER; PROVIDED, HOWEVER, PRIOR TO THE OCCURRENCE OF AN EVENT OF DEFAULT,
BORROWER SHALL BE OBLIGATED TO PAY FOR NOT MORE THAN TWO (2) AUDITS PER YEAR. 
BORROWER HEREBY ACKNOWLEDGES THAT THE FIRST SUCH AUDIT WILL BE CONDUCTED WITHIN
NINETY (90) DAYS AFTER THE EFFECTIVE DATE.  AFTER THE OCCURRENCE OF AN EVENT OF
DEFAULT, BANK MAY AUDIT BORROWER’S COLLATERAL, INCLUDING, BUT NOT LIMITED TO,
BORROWER’S ACCOUNTS AT BORROWER’S EXPENSE AND AT BANK’S SOLE AND EXCLUSIVE
DISCRETION AND WITHOUT NOTIFICATION AND AUTHORIZATION FROM BORROWER.

 

(D)           UPON BANK’S REQUEST, PROVIDE A WRITTEN REPORT RESPECTING ANY
FINANCED RECEIVABLE, IF PAYMENT OF ANY FINANCED RECEIVABLE DOES NOT OCCUR BY ITS
DUE DATE AND INCLUDE THE REASONS FOR THE DELAY.

 

(E)           PROVIDE BANK WITH, AS SOON AS AVAILABLE, BUT NO LATER THAN THIRTY
(30) DAYS FOLLOWING EACH RECONCILIATION PERIOD, AN AGED LISTING OF ACCOUNTS
RECEIVABLE AND ACCOUNTS PAYABLE BY INVOICE DATE, IN FORM ACCEPTABLE TO BANK.

 

                (f)            Provide Bank with, as soon as available, but no
later than thirty (30) days following each Reconciliation Period, a Deferred
Revenue report, in form acceptable to Bank.

 


6.3          TAXES.  BORROWER SHALL MAKE, AND CAUSE EACH SUBSIDIARY TO MAKE,
TIMELY PAYMENT OF ALL FEDERAL, STATE, AND LOCAL TAXES OR ASSESSMENTS (OTHER THAN
TAXES AND ASSESSMENTS WHICH BORROWER IS CONTESTING IN GOOD FAITH, WITH ADEQUATE
RESERVES MAINTAINED IN ACCORDANCE WITH GAAP) AND WILL DELIVER TO BANK, ON
DEMAND, APPROPRIATE CERTIFICATES ATTESTING TO SUCH PAYMENTS.


 


6.4          INSURANCE.  KEEP ITS BUSINESS AND THE COLLATERAL INSURED FOR RISKS
AND IN AMOUNTS STANDARD FOR COMPANIES IN BORROWER’S INDUSTRY AND LOCATION, AND
AS BANK MAY REASONABLY REQUEST.  INSURANCE POLICIES SHALL BE IN A FORM, WITH
COMPANIES, AND IN AMOUNTS THAT ARE SATISFACTORY TO BANK.  ALL PROPERTY POLICIES
SHALL HAVE A LENDER’S LOSS PAYABLE ENDORSEMENT SHOWING BANK AS THE SOLE LENDER
LOSS PAYEE AND WAIVE SUBROGATION AGAINST BANK, AND ALL LIABILITY POLICIES SHALL
SHOW, OR HAVE ENDORSEMENTS SHOWING, BANK AS AN ADDITIONAL INSURED.  ALL POLICIES
(OR THE LOSS PAYABLE AND ADDITIONAL INSURED ENDORSEMENTS) SHALL PROVIDE THAT THE
INSURER MUST GIVE BANK AT LEAST TWENTY (20) DAYS NOTICE BEFORE CANCELING,
AMENDING, OR DECLINING TO RENEW ITS POLICY.  AT BANK’S REQUEST, BORROWER SHALL
DELIVER CERTIFIED COPIES OF POLICIES AND EVIDENCE OF ALL PREMIUM PAYMENTS.
PROCEEDS PAYABLE UNDER ANY POLICY SHALL, AT BANK’S OPTION, BE PAYABLE TO BANK ON
ACCOUNT OF THE OBLIGATIONS.  NOTWITHSTANDING THE FOREGOING, (A) SO LONG AS NO
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, BORROWER SHALL HAVE THE OPTION
OF APPLYING THE PROCEEDS OF ANY CASUALTY POLICY UP TO TWO HUNDRED FIFTY THOUSAND
DOLLARS ($250,000) IN THE AGGREGATE TOWARD THE REPLACEMENT OR REPAIR OF
DESTROYED OR DAMAGED PROPERTY; PROVIDED THAT ANY SUCH REPLACED OR REPAIRED
PROPERTY (I) SHALL BE OF EQUAL OR LIKE VALUE AS THE REPLACED OR REPAIRED
COLLATERAL AND (II) SHALL BE DEEMED COLLATERAL IN WHICH BANK HAS BEEN GRANTED A
FIRST PRIORITY SECURITY INTEREST, AND (B) AFTER THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, ALL PROCEEDS PAYABLE UNDER SUCH CASUALTY
POLICY SHALL, AT THE OPTION OF BANK, BE PAYABLE TO BANK ON ACCOUNT OF THE
OBLIGATIONS.  IF BORROWER FAILS TO OBTAIN INSURANCE AS REQUIRED UNDER THIS
SECTION 6.4 OR TO PAY ANY AMOUNT OR FURNISH ANY REQUIRED PROOF OF PAYMENT TO
THIRD PERSONS AND BANK, BANK MAY MAKE ALL OR PART OF SUCH PAYMENT OR OBTAIN SUCH
INSURANCE POLICIES REQUIRED IN THIS SECTION 6.4, AND TAKE ANY ACTION UNDER THE
POLICIES BANK DEEMS PRUDENT.


 


6.5          ACCOUNTS.


 

(A)           TO PERMIT BANK TO MONITOR BORROWER’S FINANCIAL PERFORMANCE AND
CONDITION, SUBJECT TO THE FOLLOWING, BORROWER, AND ALL BORROWER’S SUBSIDIARIES,
SHALL MAINTAIN BORROWER’S AND SUCH SUBSIDIARIES’, DEPOSITORY AND OPERATING
ACCOUNTS AND SECURITIES ACCOUNTS WITH BANK AND BANK’S AFFILIATES:

 

9

--------------------------------------------------------------------------------


 

(i)            Borrower is permitted to maintain the existing Bank of America,
N.A. account number 0006827055 and the existing TD Bank, N.A. account number
8242351851 (collectively, the “Borrower Bank Accounts”), provided that (A) such
Borrower Bank Accounts shall be closed within ninety (90) days of the Effective
Date, and (B) any amounts in such Borrower Bank Accounts shall be transferred on
a daily basis for deposit into an account at Bank.  In any event, Borrower shall
promptly notify its Account Debtors to remit payments to the Lockbox as of the
Effective Date; and

 

(ii)           Borrower is permitted to maintain its Certificate of Deposit
number 8731024878 (the “CD”) at TD Bank, N.A.; provided that, (A) the CD shall
not have a value in excess of Twenty-One Thousand Dollars ($21,000.00) at any
time, and (B) on or prior to July 31, 2009, such CD shall either (1) be
transferred to an account at Bank or Bank’s Affiliate (and if transferred to
Bank’s Affiliate, Borrower will execute an account control agreement with such
Bank Affiliate in favor of Bank), or (2) be liquidated, and the proceeds
therefrom shall be deposited at an account with Bank.

 

(B)           BORROWER SHALL IDENTIFY TO BANK, IN WRITING, ANY DEPOSIT OR
SECURITIES ACCOUNT OPENED BY BORROWER WITH ANY INSTITUTION OTHER THAN BANK.  IN
ADDITION, FOR EACH SUCH ACCOUNT THAT BORROWER OR GUARANTOR AT ANY TIME OPENS OR
MAINTAINS, BORROWER SHALL, AT BANK’S REQUEST AND OPTION, PURSUANT TO AN
AGREEMENT IN FORM AND SUBSTANCE ACCEPTABLE TO BANK, CAUSE THE DEPOSITORY BANK OR
SECURITIES INTERMEDIARY TO AGREE THAT SUCH ACCOUNT IS THE COLLATERAL OF BANK
PURSUANT TO THE TERMS HEREUNDER, WHICH CONTROL AGREEMENT MAY NOT BE TERMINATED
WITHOUT THE PRIOR WRITTEN CONSENT OF BANK.  THE PROVISIONS OF THE PREVIOUS
SENTENCE SHALL NOT APPLY TO DEPOSIT ACCOUNTS EXCLUSIVELY USED FOR PAYROLL,
PAYROLL TAXES AND OTHER EMPLOYEE WAGE AND BENEFIT PAYMENTS TO OR FOR THE BENEFIT
OF BORROWER’S EMPLOYEES.

 

(C)           NOTWITHSTANDING THE FOREGOING, BORROWER IS PERMITTED TO MAINTAIN
ITS EXISTING DEPOSIT ACCOUNT #5800495 00 LOCATED AT DEUTSCHE BANK –
ADENAUERPLATZ 1 69115 HEIDELBERG, GERMANY; PROVIDED THAT SUCH DEPOSIT ACCOUNT
SHALL NOT MAINTAIN A BALANCE IN EXCESS OF SEVENTY-FIVE THOUSAND DOLLARS
($75,000) AT ANY TIME OUTSTANDING.

 


6.6          INVENTORY; RETURNS.  KEEP ALL INVENTORY IN GOOD AND MARKETABLE
CONDITION, FREE FROM MATERIAL DEFECTS.  RETURNS AND ALLOWANCES BETWEEN BORROWER
AND ITS ACCOUNT DEBTORS SHALL FOLLOW BORROWER’S CUSTOMARY PRACTICES AS THEY
EXIST AT THE EFFECTIVE DATE.  BORROWER MUST PROMPTLY NOTIFY BANK OF ALL RETURNS,
RECOVERIES, DISPUTES AND CLAIMS THAT INVOLVE MORE THAN ONE HUNDRED THOUSAND
DOLLARS ($100,000.00).


 


6.7          PROTECTION AND REGISTRATION OF INTELLECTUAL PROPERTY RIGHTS. 
BORROWER SHALL:  (A) PROTECT, DEFEND AND MAINTAIN THE VALIDITY AND
ENFORCEABILITY OF ITS INTELLECTUAL PROPERTY; (B) PROMPTLY ADVISE BANK IN WRITING
OF MATERIAL INFRINGEMENTS OF ITS INTELLECTUAL PROPERTY; AND (C) NOT ALLOW ANY
INTELLECTUAL PROPERTY MATERIAL TO BORROWER’S BUSINESS TO BE ABANDONED, FORFEITED
OR DEDICATED TO THE PUBLIC WITHOUT BANK’S WRITTEN CONSENT.  IF BORROWER
(I) OBTAINS ANY PATENT, REGISTERED TRADEMARK OR SERVICEMARK, REGISTERED
COPYRIGHT, REGISTERED MASK WORK, OR ANY PENDING APPLICATION FOR ANY OF THE
FOREGOING, WHETHER AS OWNER, LICENSEE OR OTHERWISE, OR (II) APPLIES FOR ANY
PATENT OR THE REGISTRATION OF ANY TRADEMARK OR SERVICEMARK, THEN BORROWER SHALL
IMMEDIATELY PROVIDE WRITTEN NOTICE THEREOF TO BANK AND SHALL EXECUTE SUCH
INTELLECTUAL PROPERTY SECURITY AGREEMENTS AND OTHER DOCUMENTS AND TAKE SUCH
OTHER ACTIONS AS BANK SHALL REQUEST IN ITS GOOD FAITH BUSINESS JUDGMENT TO
PERFECT AND MAINTAIN A FIRST PRIORITY PERFECTED SECURITY INTEREST IN FAVOR OF
BANK IN SUCH PROPERTY.  IF BORROWER DECIDES TO REGISTER ANY COPYRIGHTS OR MASK
WORKS IN THE UNITED STATES COPYRIGHT OFFICE, BORROWER SHALL: (X) PROVIDE BANK
WITH AT LEAST FIFTEEN (15) DAYS PRIOR WRITTEN NOTICE OF BORROWER’S INTENT TO
REGISTER SUCH COPYRIGHTS OR MASK WORKS TOGETHER WITH A COPY OF THE APPLICATION
IT INTENDS TO FILE WITH THE UNITED STATES COPYRIGHT OFFICE (EXCLUDING EXHIBITS
THERETO); (Y) EXECUTE AN INTELLECTUAL PROPERTY SECURITY AGREEMENT AND SUCH OTHER
DOCUMENTS AND TAKE SUCH OTHER ACTIONS AS BANK MAY REQUEST IN ITS GOOD FAITH
BUSINESS JUDGMENT TO PERFECT AND MAINTAIN A FIRST PRIORITY PERFECTED SECURITY
INTEREST IN FAVOR OF BANK IN THE COPYRIGHTS OR MASK WORKS INTENDED TO BE
REGISTERED WITH THE UNITED STATES COPYRIGHT OFFICE; AND (Z) RECORD SUCH
INTELLECTUAL PROPERTY SECURITY AGREEMENT WITH THE UNITED STATES COPYRIGHT OFFICE
CONTEMPORANEOUSLY WITH FILING THE COPYRIGHT OR MASK WORK APPLICATION(S) WITH THE
UNITED STATES COPYRIGHT OFFICE.  BORROWER SHALL PROMPTLY PROVIDE TO BANK COPIES
OF ALL APPLICATIONS THAT IT FILES FOR PATENTS OR FOR THE REGISTRATION OF
TRADEMARKS, SERVICEMARKS, COPYRIGHTS OR MASK WORKS, TOGETHER WITH EVIDENCE OF
THE RECORDING OF THE INTELLECTUAL PROPERTY SECURITY AGREEMENT NECESSARY FOR BANK
TO PERFECT AND MAINTAIN A FIRST PRIORITY PERFECTED SECURITY INTEREST IN SUCH
PROPERTY.

 

10

--------------------------------------------------------------------------------


 


6.8          LITIGATION COOPERATION.  FROM THE DATE HEREOF AND CONTINUING
THROUGH THE TERMINATION OF THIS AGREEMENT, MAKE AVAILABLE TO BANK, WITHOUT
EXPENSE TO BANK, BORROWER AND ITS OFFICERS, EMPLOYEES AND AGENTS AND BORROWER’S
BOOKS AND RECORDS, TO THE EXTENT THAT BANK MAY DEEM THEM REASONABLY NECESSARY TO
PROSECUTE OR DEFEND ANY THIRD-PARTY SUIT OR PROCEEDING INSTITUTED BY OR AGAINST
BANK WITH RESPECT TO ANY COLLATERAL OR RELATING TO BORROWER.


 


6.9          FURTHER ASSURANCES.  BORROWER SHALL EXECUTE ANY FURTHER INSTRUMENTS
AND TAKE FURTHER ACTION AS BANK REASONABLY REQUESTS TO PERFECT OR CONTINUE
BANK’S SECURITY INTEREST IN THE COLLATERAL OR TO EFFECT THE PURPOSES OF THIS
AGREEMENT.


 

7              NEGATIVE COVENANTS


 

Borrower shall not do any of the following without Bank’s prior written consent.

 


7.1          DISPOSITIONS.  CONVEY, SELL, LEASE, TRANSFER, ASSIGN, OR OTHERWISE
DISPOSE OF (COLLECTIVELY A “TRANSFER”), OR PERMIT ANY OF ITS SUBSIDIARIES TO
TRANSFER, ALL OR ANY PART OF ITS BUSINESS OR PROPERTY, EXCEPT FOR TRANSFERS
(A) OF INVENTORY IN THE ORDINARY COURSE OF BUSINESS; (B) OF WORN-OUT OR OBSOLETE
EQUIPMENT; AND (C) IN CONNECTION WITH PERMITTED LIENS AND PERMITTED INVESTMENTS.


 


7.2          CHANGES IN BUSINESS, OWNERSHIP, MANAGEMENT OR BUSINESS LOCATIONS. 
ENGAGE IN OR PERMIT ANY OF ITS SUBSIDIARIES TO ENGAGE IN ANY BUSINESS OTHER THAN
THE BUSINESSES CURRENTLY ENGAGED IN BY BORROWER OR REASONABLY RELATED THERETO,
OR HAVE A MATERIAL CHANGE IN ITS OWNERSHIP (OTHER THAN BY THE SALE OF BORROWER’S
EQUITY SECURITIES IN A PUBLIC OFFERING OR TO VENTURE CAPITAL INVESTORS SO LONG
AS BORROWER IDENTIFIES TO BANK THE VENTURE CAPITAL INVESTORS PRIOR TO THE
CLOSING OF THE INVESTMENT), OR MANAGEMENT.  BORROWER SHALL NOT, WITHOUT AT LEAST
THIRTY (30) DAYS PRIOR WRITTEN NOTICE TO BANK: (A) RELOCATE ITS CHIEF EXECUTIVE
OFFICE, OR ADD ANY NEW OFFICES OR BUSINESS LOCATIONS, INCLUDING WAREHOUSES 
(UNLESS SUCH NEW OFFICES OR BUSINESS LOCATIONS CONTAIN LESS THAN FIVE THOUSAND
DOLLARS ($5,000.00) IN BORROWER’S ASSETS OR PROPERTY), OR (B) CHANGE ITS
JURISDICTION OF ORGANIZATION, OR (C) CHANGE ITS ORGANIZATIONAL STRUCTURE OR
TYPE, OR (D) CHANGE ITS LEGAL NAME, OR (E) CHANGE ANY ORGANIZATIONAL NUMBER (IF
ANY) ASSIGNED BY ITS JURISDICTION OF ORGANIZATION.


 


7.3          MERGERS OR ACQUISITIONS.  MERGE OR CONSOLIDATE, OR PERMIT ANY OF
ITS SUBSIDIARIES TO MERGE OR CONSOLIDATE, WITH ANY OTHER PERSON, OR ACQUIRE, OR
PERMIT ANY OF ITS SUBSIDIARIES TO ACQUIRE, ALL OR SUBSTANTIALLY ALL OF THE
CAPITAL STOCK OR PROPERTY OF ANOTHER PERSON.  A SUBSIDIARY MAY MERGE OR
CONSOLIDATE INTO ANOTHER SUBSIDIARY OR INTO BORROWER.


 


7.4          INDEBTEDNESS.  CREATE, INCUR, ASSUME, OR BE LIABLE FOR ANY
INDEBTEDNESS, OR PERMIT ANY SUBSIDIARY TO DO SO, OTHER THAN PERMITTED
INDEBTEDNESS.


 


7.5          ENCUMBRANCE.  CREATE, INCUR, ALLOW, OR SUFFER ANY LIEN ON ANY OF
ITS PROPERTY, OR ASSIGN OR CONVEY ANY RIGHT TO RECEIVE INCOME, INCLUDING THE
SALE OF ANY ACCOUNTS, OR PERMIT ANY OF ITS SUBSIDIARIES TO DO SO, EXCEPT FOR
PERMITTED LIENS, OR PERMIT ANY COLLATERAL NOT TO BE SUBJECT TO THE FIRST
PRIORITY SECURITY INTEREST GRANTED HEREIN, OR ENTER INTO ANY AGREEMENT,
DOCUMENT, INSTRUMENT OR OTHER ARRANGEMENT (EXCEPT WITH OR IN FAVOR OF BANK) WITH
ANY PERSON WHICH DIRECTLY OR INDIRECTLY PROHIBITS OR HAS THE EFFECT OF
PROHIBITING BORROWER OR ANY SUBSIDIARY FROM ASSIGNING, MORTGAGING, PLEDGING,
GRANTING A SECURITY INTEREST IN OR UPON, OR ENCUMBERING ANY OF BORROWER’S OR ANY
SUBSIDIARY’S INTELLECTUAL PROPERTY, EXCEPT AS IS OTHERWISE PERMITTED IN
SECTION 7.1 HEREOF AND THE DEFINITION OF “PERMITTED LIENS” HEREIN.


 


7.6          DISTRIBUTIONS; INVESTMENTS.  (A) DIRECTLY OR INDIRECTLY ACQUIRE OR
OWN ANY PERSON, OR MAKE ANY INVESTMENT IN ANY PERSON, OTHER THAN PERMITTED
INVESTMENTS, OR PERMIT ANY OF ITS SUBSIDIARIES TO DO SO; OR (B) PAY ANY
DIVIDENDS OR MAKE ANY DISTRIBUTION OR PAYMENT OR REDEEM, RETIRE OR PURCHASE ANY
CAPITAL STOCK.


 


7.7          TRANSACTIONS WITH AFFILIATES.  DIRECTLY OR INDIRECTLY ENTER INTO OR
PERMIT TO EXIST ANY MATERIAL TRANSACTION WITH ANY AFFILIATE OF BORROWER, EXCEPT
FOR TRANSACTIONS THAT ARE IN THE ORDINARY COURSE OF BORROWER’S BUSINESS, UPON
FAIR AND REASONABLE TERMS THAT ARE NO LESS FAVORABLE TO BORROWER THAN WOULD BE
OBTAINED IN AN ARM’S LENGTH TRANSACTION WITH A NON-AFFILIATED PERSON.

 

11

--------------------------------------------------------------------------------


 


7.8          SUBORDINATED DEBT.  (A) MAKE OR PERMIT ANY PAYMENT ON ANY
SUBORDINATED DEBT, EXCEPT UNDER THE TERMS OF THE SUBORDINATION, INTERCREDITOR,
OR OTHER SIMILAR AGREEMENT TO WHICH SUCH SUBORDINATED DEBT IS SUBJECT, OR
(B) AMEND ANY PROVISION IN ANY DOCUMENT RELATING TO THE SUBORDINATED DEBT WHICH
WOULD INCREASE THE AMOUNT THEREOF OR ADVERSELY AFFECT THE SUBORDINATION THEREOF
TO OBLIGATIONS OWED TO BANK.


 


7.9          COMPLIANCE.  BECOME AN “INVESTMENT COMPANY” OR A COMPANY CONTROLLED
BY AN “INVESTMENT COMPANY”, UNDER THE INVESTMENT COMPANY ACT OF 1940, AS
AMENDED, OR UNDERTAKE AS ONE OF ITS IMPORTANT ACTIVITIES EXTENDING CREDIT TO
PURCHASE OR CARRY MARGIN STOCK (AS DEFINED IN REGULATION U OF THE BOARD OF
GOVERNORS OF THE FEDERAL RESERVE SYSTEM), OR USE THE PROCEEDS OF ANY ADVANCE FOR
THAT PURPOSE; FAIL TO MEET THE MINIMUM FUNDING REQUIREMENTS OF ERISA, PERMIT A
REPORTABLE EVENT OR PROHIBITED TRANSACTION, EACH AS DEFINED IN ERISA, TO OCCUR;
FAIL TO COMPLY WITH THE FEDERAL FAIR LABOR STANDARDS ACT OR VIOLATE ANY OTHER
LAW OR REGULATION, IF THE VIOLATION COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT ON BORROWER’S BUSINESS, OR PERMIT ANY OF ITS
SUBSIDIARIES TO DO SO; WITHDRAW OR PERMIT ANY SUBSIDIARY TO WITHDRAW FROM
PARTICIPATION IN, PERMIT PARTIAL OR COMPLETE TERMINATION OF, OR PERMIT THE
OCCURRENCE OF ANY OTHER EVENT WITH RESPECT TO, ANY PRESENT PENSION, PROFIT
SHARING AND DEFERRED COMPENSATION PLAN WHICH COULD REASONABLY BE EXPECTED TO
RESULT IN ANY LIABILITY OF BORROWER, INCLUDING ANY LIABILITY TO THE PENSION
BENEFIT GUARANTY CORPORATION OR ITS SUCCESSORS OR ANY OTHER GOVERNMENTAL AGENCY.


 

8              EVENTS OF DEFAULT


 

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

 


8.1          PAYMENT DEFAULT.  BORROWER FAILS TO PAY ANY OF THE OBLIGATIONS WHEN
DUE;


 

8.2          Covenant Default.  Borrower fails or neglects to perform any
obligation in Section 6 or violates any covenant in Section 7 or fails or
neglects to perform, keep, or observe any other material term, provision,
condition,  covenant or agreement contained in this Agreement, any Loan
Documents, or in any present or future agreement between Borrower and Bank;

 


8.3          MATERIAL ADVERSE CHANGE.  A MATERIAL ADVERSE CHANGE OCCURS;


 


8.4          ATTACHMENT; LEVY; RESTRAINT ON BUSINESS.  (A) (I) THE SERVICE OF
PROCESS SEEKING TO ATTACH, BY TRUSTEE OR SIMILAR PROCESS, ANY FUNDS OF BORROWER
OR OF ANY ENTITY UNDER CONTROL OF BORROWER (INCLUDING A SUBSIDIARY) ON DEPOSIT
WITH BANK OR ANY BANK AFFILIATE, OR (II) A NOTICE OF LIEN, LEVY, OR ASSESSMENT
IS FILED AGAINST ANY OF BORROWER’S ASSETS BY ANY GOVERNMENT AGENCY, AND THE SAME
UNDER SUBCLAUSES (I) AND (II) HEREOF ARE NOT, WITHIN TEN (10) DAYS AFTER THE
OCCURRENCE THEREOF, DISCHARGED OR STAYED (WHETHER THROUGH THE POSTING OF A BOND
OR OTHERWISE); PROVIDED, HOWEVER, NO CREDIT EXTENSIONS SHALL BE MADE DURING ANY
TEN (10) DAY CURE PERIOD; AND (B) (I) ANY MATERIAL PORTION OF BORROWER’S ASSETS
IS ATTACHED, SEIZED, LEVIED ON, OR COMES INTO POSSESSION OF A TRUSTEE OR
RECEIVER, OR (II) ANY COURT ORDER ENJOINS, RESTRAINS, OR PREVENTS BORROWER FROM
CONDUCTING ANY PART OF ITS BUSINESS;


 


8.5          INSOLVENCY.  (A) BORROWER IS UNABLE TO PAY ITS DEBTS (INCLUDING
TRADE DEBTS) AS THEY BECOME DUE OR OTHERWISE BECOMES INSOLVENT; (B) BORROWER
BEGINS AN INSOLVENCY PROCEEDING; OR (C) AN INSOLVENCY PROCEEDING IS BEGUN
AGAINST BORROWER AND NOT DISMISSED OR STAYED WITHIN FORTY-FIVE (45) DAYS (BUT NO
ADVANCES SHALL BE MADE WHILE OF ANY OF THE CONDITIONS DESCRIBED IN CLAUSE
(A) EXIST AND/OR UNTIL ANY INSOLVENCY PROCEEDING IS DISMISSED);


 


8.6          OTHER AGREEMENTS.  IF THERE IS A DEFAULT IN ANY AGREEMENT TO WHICH
BORROWER IS A PARTY WITH A THIRD PARTY OR PARTIES RESULTING IN A RIGHT BY SUCH
THIRD PARTY OR PARTIES, WHETHER OR NOT EXERCISED, TO ACCELERATE THE MATURITY OF
ANY INDEBTEDNESS IN AN AMOUNT IN EXCESS OF ONE HUNDRED THOUSAND DOLLARS
($100,000.00) OR THAT COULD RESULT IN A MATERIAL ADVERSE CHANGE;


 


8.7          JUDGMENTS.  ONE OR MORE JUDGMENTS, ORDERS, OR DECREES FOR THE
PAYMENT OF MONEY IN AN AMOUNT, INDIVIDUALLY OR IN THE AGGREGATE, OF AT LEAST
FIFTY THOUSAND DOLLARS ($50,000.00) (NOT COVERED BY INDEPENDENT THIRD-PARTY
INSURANCE AS TO WHICH LIABILITY HAS BEEN ACCEPTED BY SUCH INSURANCE CARRIER)
SHALL BE RENDERED AGAINST BORROWER AND SHALL REMAIN UNSATISFIED, UNVACATED, OR
UNSTAYED FOR A PERIOD OF TEN (10) DAYS AFTER THE ENTRY THEREOF (PROVIDED THAT NO
ADVANCES WILL BE MADE PRIOR TO THE SATISFACTION, VACATION, OR STAY OF SUCH
JUDGMENT, ORDER, OR DECREE);


 


8.8          MISREPRESENTATIONS.  BORROWER OR ANY PERSON ACTING FOR BORROWER
MAKES ANY REPRESENTATION, WARRANTY, OR OTHER STATEMENT NOW OR LATER  IN THIS
AGREEMENT, ANY LOAN DOCUMENT OR IN WRITING DELIVERED TO BANK OR

 

12

--------------------------------------------------------------------------------


 


TO INDUCE BANK TO ENTER THIS AGREEMENT OR ANY LOAN DOCUMENT, AND SUCH
REPRESENTATION, WARRANTY, OR OTHER STATEMENT IS INCORRECT IN ANY MATERIAL
RESPECT WHEN MADE;


 


8.9          SUBORDINATED DEBT.  A DEFAULT OR BREACH OCCURS UNDER ANY AGREEMENT
BETWEEN BORROWER AND ANY CREDITOR OF BORROWER THAT SIGNED A SUBORDINATION
AGREEMENT, INTERCREDITOR AGREEMENT, OR OTHER SIMILAR AGREEMENT WITH BANK, OR ANY
CREDITOR THAT HAS SIGNED SUCH AN AGREEMENT WITH BANK BREACHES ANY TERMS OF THE
AGREEMENT;


 

8.10        Guaranty.  (a) Any guaranty of any Obligations terminates or ceases
for any reason to be in full force and effect; (b) any Guarantor does not
perform any obligation or covenant under any guaranty of the Obligations;
(c) any circumstance described in Sections 8.3, 8.4, 8.5, 8.7, or 8.8. occurs
with respect to any Guarantor; (d) the death, liquidation, winding up, or
termination of existence of any Guarantor; or (e) (i) a material impairment in
the perfection or priority of Bank’s Lien in the collateral provided by
Guarantor or in the value of such collateral, or (ii) a material adverse change
in the general affairs, management, results of operation, condition (financial
or otherwise) or the prospect of repayment of the Obligations occurs with
respect to any Guarantor;

 

8.11        Governmental Approvals.  Any Governmental Approval shall have been
(a) revoked, rescinded, suspended, modified in an adverse manner or not renewed
in the ordinary course for a full term or (b) subject to any decision by a
Governmental Authority that designates a hearing with respect to any
applications for renewal of any of such Governmental Approval or that could
result in the Governmental Authority taking any of the actions described in
clause (a) above, and such decision or such revocation, rescission, suspension,
modification or non-renewal (i) has, or could reasonably be expected to have, a
Material Adverse Change, or (ii) adversely affects the legal qualifications of
Borrower or any of its Subsidiaries to hold such Governmental Approval in any
applicable jurisdiction and such revocation, rescission, suspension,
modification or non-renewal could reasonably be expected to affect the status of
or legal qualifications of Borrower or any of its Subsidiaries to hold any
Governmental Approval in any other jurisdiction; or

 

8.12        Exim Default.  The occurrence of an Event of Default (as defined in
the Exim Agreement) under the Exim Agreement.

 

9              BANK’S RIGHTS AND REMEDIES


 


9.1          RIGHTS AND REMEDIES.  WHEN AN EVENT OF DEFAULT OCCURS AND CONTINUES
BANK MAY, WITHOUT NOTICE OR DEMAND, DO ANY OR ALL OF THE FOLLOWING:


 

(A)           DECLARE ALL OBLIGATIONS IMMEDIATELY DUE AND PAYABLE (BUT IF AN
EVENT OF DEFAULT DESCRIBED IN SECTION 8.5 OCCURS ALL OBLIGATIONS ARE IMMEDIATELY
DUE AND PAYABLE WITHOUT ANY ACTION BY BANK);

 

(B)           STOP ADVANCING MONEY OR EXTENDING CREDIT FOR BORROWER’S BENEFIT
UNDER THIS AGREEMENT OR UNDER ANY OTHER AGREEMENT BETWEEN BORROWER AND BANK;

 

(C)           DEMAND THAT BORROWER (I) DEPOSITS CASH WITH BANK IN AN AMOUNT
EQUAL TO THE AGGREGATE AMOUNT OF ANY LETTERS OF CREDIT REMAINING UNDRAWN, AS
COLLATERAL SECURITY FOR THE REPAYMENT OF ANY FUTURE DRAWINGS UNDER SUCH LETTERS
OF CREDIT, AND BORROWER SHALL FORTHWITH DEPOSIT AND PAY SUCH AMOUNTS, AND
(II) PAY IN ADVANCE ALL LETTER OF CREDIT FEES SCHEDULED TO BE PAID OR PAYABLE
OVER THE REMAINING TERM OF ANY LETTERS OF CREDIT;

 

(D)           SETTLE OR ADJUST DISPUTES AND CLAIMS DIRECTLY WITH ACCOUNT DEBTORS
FOR AMOUNTS, ON TERMS AND IN ANY ORDER THAT BANK CONSIDERS ADVISABLE AND NOTIFY
ANY PERSON OWING BORROWER MONEY OF BANK’S SECURITY INTEREST IN SUCH FUNDS AND
VERIFY THE AMOUNT OF SUCH ACCOUNT.  BORROWER SHALL COLLECT ALL PAYMENTS IN TRUST
FOR BANK AND, IF REQUESTED BY BANK, IMMEDIATELY DELIVER THE PAYMENTS TO BANK IN
THE FORM RECEIVED FROM THE ACCOUNT DEBTOR, WITH PROPER ENDORSEMENTS FOR DEPOSIT;

 

(E)           MAKE ANY PAYMENTS AND DO ANY ACTS IT CONSIDERS NECESSARY OR
REASONABLE TO PROTECT ITS SECURITY INTEREST IN THE COLLATERAL.  BORROWER SHALL
ASSEMBLE THE COLLATERAL IF BANK REQUESTS AND MAKE IT AVAILABLE AS BANK
DESIGNATES.  BANK MAY ENTER PREMISES WHERE THE COLLATERAL IS LOCATED, TAKE AND
MAINTAIN POSSESSION OF ANY PART OF THE COLLATERAL, AND PAY, PURCHASE, CONTEST,
OR COMPROMISE ANY LIEN WHICH APPEARS TO BE PRIOR OR SUPERIOR TO ITS SECURITY
INTEREST AND PAY ALL EXPENSES INCURRED.  BORROWER GRANTS BANK A LICENSE TO ENTER
AND OCCUPY ANY OF ITS PREMISES, WITHOUT CHARGE, TO EXERCISE ANY OF BANK’S RIGHTS
OR REMEDIES;

 

13

--------------------------------------------------------------------------------


 

(f)            apply to the Obligations any (i) balances and deposits of
Borrower it holds, or (ii) any amount held by Bank owing to or for the credit or
the account of Borrower;

 

(G)           SHIP, RECLAIM, RECOVER, STORE, FINISH, MAINTAIN, REPAIR, PREPARE
FOR SALE, ADVERTISE FOR SALE, AND SELL THE COLLATERAL.  BANK IS HEREBY GRANTED A
NON-EXCLUSIVE, ROYALTY-FREE LICENSE OR OTHER RIGHT TO USE, WITHOUT CHARGE,
BORROWER’S LABELS, PATENTS, COPYRIGHTS, MASK WORKS, RIGHTS OF USE OF ANY NAME,
TRADE SECRETS, TRADE NAMES, TRADEMARKS, SERVICE MARKS, AND ADVERTISING MATTER,
OR ANY SIMILAR PROPERTY AS IT PERTAINS TO THE COLLATERAL, IN COMPLETING
PRODUCTION OF, ADVERTISING FOR SALE, AND SELLING ANY COLLATERAL AND, IN
CONNECTION WITH BANK’S EXERCISE OF ITS RIGHTS UNDER THIS SECTION, BORROWER’S
RIGHTS UNDER ALL LICENSES AND ALL FRANCHISE AGREEMENTS INURE TO BANK’S BENEFIT;

 

(H)           PLACE A “HOLD” ON ANY ACCOUNT MAINTAINED WITH BANK AND/OR DELIVER
A NOTICE OF EXCLUSIVE CONTROL, ANY ENTITLEMENT ORDER, OR OTHER DIRECTIONS OR
INSTRUCTIONS PURSUANT TO ANY CONTROL AGREEMENT OR SIMILAR AGREEMENTS PROVIDING
CONTROL OF ANY COLLATERAL;

 

(I)            DEMAND AND RECEIVE POSSESSION OF BORROWER’S BOOKS; AND

 

(J)            EXERCISE ALL RIGHTS AND REMEDIES AVAILABLE TO BANK UNDER THE LOAN
DOCUMENTS OR AT LAW OR EQUITY, INCLUDING ALL REMEDIES PROVIDED UNDER THE CODE
(INCLUDING DISPOSAL OF THE COLLATERAL PURSUANT TO THE TERMS THEREOF).

 


9.2          PROTECTIVE PAYMENTS.  IF BORROWER FAILS TO OBTAIN INSURANCE CALLED
FOR BY SECTION 6.4 OR FAILS TO PAY ANY PREMIUM THEREON OR FAILS TO PAY ANY OTHER
AMOUNT WHICH BORROWER IS OBLIGATED TO PAY UNDER THIS AGREEMENT OR BY ANY OTHER
LOAN DOCUMENT, BANK MAY OBTAIN SUCH INSURANCE OR MAKE SUCH PAYMENT, AND ALL
AMOUNTS SO PAID BY BANK ARE BANK EXPENSES AND IMMEDIATELY DUE AND PAYABLE,
BEARING INTEREST AT THE THEN HIGHEST APPLICABLE RATE, AND SECURED BY THE
COLLATERAL.  BANK WILL MAKE REASONABLE EFFORT TO PROVIDE BORROWER WITH NOTICE OF
BANK OBTAINING SUCH INSURANCE AT THE TIME IT IS OBTAINED OR WITHIN A REASONABLE
TIME THEREAFTER. NO PAYMENTS BY BANK ARE DEEMED AN AGREEMENT TO MAKE SIMILAR
PAYMENTS IN THE FUTURE OR BANK’S WAIVER OF ANY EVENT OF DEFAULT.


 


9.3          BANK’S LIABILITY FOR COLLATERAL.  SO LONG AS BANK COMPLIES WITH
REASONABLE BANKING PRACTICES REGARDING THE SAFEKEEPING OF COLLATERAL IN
POSSESSION OR UNDER THE CONTROL OF BANK, BANK SHALL NOT BE LIABLE OR RESPONSIBLE
FOR: (A) THE SAFEKEEPING OF THE COLLATERAL; (B) ANY LOSS OR DAMAGE TO THE
COLLATERAL; (C) ANY DIMINUTION IN THE VALUE OF THE COLLATERAL; OR (D) ANY ACT OR
DEFAULT OF ANY CARRIER, WAREHOUSEMAN, BAILEE, OR OTHER PERSON.  BORROWER BEARS
ALL RISK OF LOSS, DAMAGE OR DESTRUCTION OF THE COLLATERAL.


 


9.4          REMEDIES CUMULATIVE.  BANK’S FAILURE, AT ANY TIME OR TIMES, TO
REQUIRE STRICT PERFORMANCE BY BORROWER OF ANY PROVISION OF THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT SHALL NOT WAIVE, AFFECT, OR DIMINISH ANY RIGHT OF BANK
THEREAFTER TO DEMAND STRICT PERFORMANCE AND COMPLIANCE HEREWITH OR THEREWITH. 
NO WAIVER HEREUNDER SHALL BE EFFECTIVE UNLESS SIGNED BY BANK AND THEN IS ONLY
EFFECTIVE FOR THE SPECIFIC INSTANCE AND PURPOSE FOR WHICH IT IS GIVEN.  BANK’S
RIGHTS AND REMEDIES UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE
CUMULATIVE.  BANK HAS ALL RIGHTS AND REMEDIES PROVIDED UNDER THE CODE, BY LAW,
OR IN EQUITY.  BANK’S EXERCISE OF ONE RIGHT OR REMEDY IS NOT AN ELECTION, AND
BANK’S WAIVER OF ANY EVENT OF DEFAULT IS NOT A CONTINUING WAIVER.  BANK’S DELAY
IN EXERCISING ANY REMEDY IS NOT A WAIVER, ELECTION, OR ACQUIESCENCE.


 


9.5          DEMAND WAIVER.  BORROWER WAIVES DEMAND, NOTICE OF DEFAULT OR
DISHONOR, NOTICE OF PAYMENT AND NONPAYMENT, NOTICE OF ANY DEFAULT, NONPAYMENT AT
MATURITY, RELEASE, COMPROMISE, SETTLEMENT, EXTENSION, OR RENEWAL OF ACCOUNTS,
DOCUMENTS, INSTRUMENTS, CHATTEL PAPER, AND GUARANTEES HELD BY BANK ON WHICH
BORROWER IS LIABLE.


 

10           NOTICES.


 

All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by facsimile
transmission; (c) one (1) Business Day after deposit with a reputable overnight
courier with all charges prepaid; or (d) when delivered, if hand-delivered by
messenger, all of which shall be addressed to the party to be notified and sent
to the address or facsimile number provided at the beginning of this Agreement. 
Bank or

 

14

--------------------------------------------------------------------------------


 

Borrower may change its address or facsimile number by giving the other party
written notice thereof in accordance with the terms of this Section 10.

 

11           CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER


 

Massachusetts law governs the Loan Documents without regard to principles of
conflicts of law.  Borrower and Bank each submit to the exclusive jurisdiction
of the State and Federal courts in Massachusetts; provided, however, that if for
any reason Bank cannot avail itself of such courts in the Commonwealth of
Massachusetts, Borrower accepts jurisdiction of the courts and venue in Santa
Clara County, California.  Notwithstanding the foregoing, nothing in this
Agreement shall be deemed to operate to preclude Bank from bringing suit or
taking other legal action in any other jurisdiction to realize on the Collateral
or any other security for the Obligations, or to enforce a judgment or other
court order in favor of Bank.  Borrower expressly submits and consents in
advance to such jurisdiction in any action or suit commenced in any such court,
and Borrower hereby waives any objection that it may have based upon lack of
personal jurisdiction, improper venue, or forum non conveniens and hereby
consents to the granting of such legal or equitable relief as is deemed
appropriate by such court.  Borrower hereby waives personal service of the
summons, complaints, and other process issued in such action or suit and agrees
that service of such summons, complaints, and other process may be made by
registered or certified mail addressed to Borrower at the address set forth in
Section 10 of this Agreement and that service so made shall be deemed completed
upon the earlier to occur of Borrower’s actual receipt thereof or three (3) days
after deposit in the U.S. mails, proper postage prepaid.

 

 BORROWER AND BANK EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY
CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER
CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS
AGREEMENT.  EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

 

12           GENERAL PROVISIONS


 


12.1        SUCCESSORS AND ASSIGNS.  THIS AGREEMENT BINDS AND IS FOR THE BENEFIT
OF THE SUCCESSORS AND PERMITTED ASSIGNS OF EACH PARTY.  BORROWER MAY NOT ASSIGN
THIS AGREEMENT OR ANY RIGHTS OR OBLIGATIONS UNDER IT WITHOUT BANK’S PRIOR
WRITTEN CONSENT WHICH MAY BE GRANTED OR WITHHELD IN BANK’S DISCRETION.  BANK HAS
THE RIGHT, WITHOUT THE CONSENT OF OR NOTICE TO BORROWER, TO SELL, TRANSFER,
NEGOTIATE, OR GRANT PARTICIPATION IN ALL OR ANY PART OF, OR ANY INTEREST IN,
BANK’S OBLIGATIONS, RIGHTS AND BENEFITS UNDER THIS AGREEMENT, THE LOAN DOCUMENTS
OR ANY RELATED AGREEMENT.


 


12.2        INDEMNIFICATION.  BORROWER AGREES TO INDEMNIFY, DEFEND, AND HOLD
BANK AND ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS OR ANY OTHER
PERSON AFFILIATED WITH OR REPRESENTING BANK (EACH, AN “INDEMNIFIED PERSON”)
HARMLESS AGAINST:  (A) ALL OBLIGATIONS, DEMANDS, CLAIMS, AND LIABILITIES
(COLLECTIVELY, “CLAIMS”) ASSERTED BY ANY OTHER PARTY IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS; AND (B) ALL LOSSES OR BANK
EXPENSES INCURRED, OR PAID BY SUCH INDEMNIFIED PERSON FROM, FOLLOWING, OR
ARISING FROM TRANSACTIONS BETWEEN BANK AND BORROWER (INCLUDING REASONABLE
ATTORNEYS’ FEES AND EXPENSES), EXCEPT FOR CLAIMS AND/OR LOSSES DIRECTLY CAUSED
BY SUCH INDEMNIFIED PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.


 


12.3        RIGHT OF SET-OFF.   BORROWER HEREBY GRANTS TO BANK, A LIEN, SECURITY
INTEREST AND RIGHT OF SETOFF AS SECURITY FOR ALL OBLIGATIONS TO BANK, WHETHER
NOW EXISTING OR HEREAFTER ARISING UPON AND AGAINST ALL DEPOSITS, CREDITS,
COLLATERAL AND PROPERTY, NOW OR HEREAFTER IN THE POSSESSION, CUSTODY,
SAFEKEEPING OR CONTROL OF BANK OR ANY ENTITY UNDER THE CONTROL OF BANK
(INCLUDING A BANK SUBSIDIARY) OR IN TRANSIT TO ANY OF THEM.  AT ANY TIME AFTER
THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, WITHOUT DEMAND
OR NOTICE, BANK MAY SET OFF THE SAME OR ANY PART THEREOF AND APPLY THE SAME TO
ANY LIABILITY OR OBLIGATION OF BORROWER EVEN THOUGH UNMATURED AND REGARDLESS OF
THE ADEQUACY OF ANY OTHER COLLATERAL SECURING THE OBLIGATIONS.  ANY AND ALL
RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY
OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF
SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER, ARE
HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

 

15

--------------------------------------------------------------------------------


 


12.4        TIME OF ESSENCE.  TIME IS OF THE ESSENCE FOR THE PERFORMANCE OF ALL
OBLIGATIONS IN THIS AGREEMENT.


 


12.5        SEVERABILITY OF PROVISIONS.  EACH PROVISION OF THIS AGREEMENT IS
SEVERABLE FROM EVERY OTHER PROVISION IN DETERMINING THE ENFORCEABILITY OF ANY
PROVISION.


 


12.6        CORRECTION OF LOAN DOCUMENTS.  BANK MAY CORRECT PATENT ERRORS AND
FILL IN ANY BLANKS IN THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS CONSISTENT
WITH THE AGREEMENT OF THE PARTIES.


 


12.7        AMENDMENTS IN WRITING; INTEGRATION.  ALL AMENDMENTS TO THIS
AGREEMENT MUST BE IN WRITING SIGNED BY BOTH BANK AND BORROWER.  THIS AGREEMENT
AND THE LOAN DOCUMENTS REPRESENT THE ENTIRE AGREEMENT ABOUT THIS SUBJECT MATTER,
AND SUPERSEDE PRIOR NEGOTIATIONS OR AGREEMENTS.  ALL PRIOR AGREEMENTS,
UNDERSTANDINGS, REPRESENTATIONS, WARRANTIES, AND NEGOTIATIONS BETWEEN THE
PARTIES ABOUT THE SUBJECT MATTER OF THIS AGREEMENT AND THE LOAN DOCUMENTS MERGE
INTO THIS AGREEMENT AND THE LOAN DOCUMENTS.


 


12.7        COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND BY DIFFERENT PARTIES ON SEPARATE COUNTERPARTS, EACH OF WHICH,
WHEN EXECUTED AND DELIVERED, ARE AN ORIGINAL, AND ALL TAKEN TOGETHER, CONSTITUTE
ONE AGREEMENT.


 


12.8        SURVIVAL.  ALL COVENANTS, REPRESENTATIONS AND WARRANTIES MADE IN
THIS AGREEMENT CONTINUE IN FULL FORCE UNTIL THIS AGREEMENT HAS TERMINATED
PURSUANT TO ITS TERMS AND ALL OBLIGATIONS (OTHER THAN INCHOATE INDEMNITY
OBLIGATIONS AND ANY OTHER OBLIGATIONS WHICH, BY THEIR TERMS, ARE TO SURVIVE THE
TERMINATION OF THIS AGREEMENT) HAVE BEEN SATISFIED.  THE OBLIGATION OF BORROWER
IN SECTION 12.2 TO INDEMNIFY BANK SHALL SURVIVE UNTIL THE STATUTE OF LIMITATIONS
WITH RESPECT TO SUCH CLAIM OR CAUSE OF ACTION SHALL HAVE RUN.


 


12.9        CONFIDENTIALITY.  IN HANDLING ANY CONFIDENTIAL INFORMATION, BANK
SHALL EXERCISE THE SAME DEGREE OF CARE THAT IT EXERCISES FOR ITS OWN PROPRIETARY
INFORMATION, BUT DISCLOSURE OF INFORMATION MAY BE MADE: (A) TO BANK’S
SUBSIDIARIES OR AFFILIATES; (B) TO PROSPECTIVE TRANSFEREES OR PURCHASERS OF ANY
INTEREST IN THE ADVANCES (PROVIDED, HOWEVER, BANK SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO OBTAIN SUCH PROSPECTIVE TRANSFEREE’S OR PURCHASER’S
AGREEMENT TO THE TERMS OF THIS PROVISION); (C) AS REQUIRED BY LAW, REGULATION,
SUBPOENA, OR OTHER ORDER; (D) TO BANK’S REGULATORS OR AS OTHERWISE REQUIRED IN
CONNECTION WITH BANK’S EXAMINATION OR AUDIT; (E) AS BANK CONSIDERS APPROPRIATE
IN EXERCISING REMEDIES UNDER THE LOAN DOCUMENTS; AND (F) TO THIRD-PARTY SERVICE
PROVIDERS OF BANK SO LONG AS SUCH SERVICE PROVIDERS HAVE EXECUTED A
CONFIDENTIALITY AGREEMENT WITH BANK WITH TERMS NO LESS RESTRICTIVE THAN THOSE
CONTAINED HEREIN.  CONFIDENTIAL INFORMATION DOES NOT INCLUDE INFORMATION THAT
EITHER: (I) IS IN THE PUBLIC DOMAIN OR IN BANK’S POSSESSION WHEN DISCLOSED TO
BANK, OR BECOMES PART OF THE PUBLIC DOMAIN AFTER DISCLOSURE TO BANK; OR (II) IS
DISCLOSED TO BANK BY A THIRD PARTY, IF BANK DOES NOT KNOW THAT THE THIRD PARTY
IS PROHIBITED FROM DISCLOSING THE INFORMATION.


 

Bank may use confidential information for any purpose, including, without
limitation, for the development of client databases, reporting purposes, and
market analysis, so long as Bank does not disclose Borrower’s identity or the
identity of any person associated with Borrower unless otherwise expressly
permitted by this Agreement.  The provisions of the immediately preceding
sentence shall survive the termination of this Agreement.

 

12.10      Ratification of Intellectual Property Security Agreement.

 

(a)           Microfluidics International hereby ratifies, confirms and
reaffirms, all and singular, the terms and conditions of a certain Intellectual
Property Security Agreement dated as of June 27, 2008, between Microfluidics
International and Bank (the “Microfluidics International IP Agreement”), and
acknowledges, confirms and agrees that said Microfluidics International IP
Agreement contains an accurate and complete listing of all Intellectual Property
Collateral as defined in said Microfluidics International IP Agreement, shall
remain in full force and effect.  In addition, Microfluidics International
hereby acknowledges and agrees that all references in the Microfluidics
International IP Agreement to “Loan and Security Agreement” and to “Loan
Agreement” shall mean this Agreement and the Exim Agreement.

 

(b)           Microfluidics hereby ratifies, confirms and reaffirms, all and
singular, the terms and conditions of a certain Intellectual Property Security
Agreement dated as of June 27, 2008, between Microfluidics and Bank (the
“Microfluidics IP Agreement”), and acknowledges, confirms and agrees that

 

16

--------------------------------------------------------------------------------


 

said Microfluidics IP Agreement contains an accurate and complete listing of all
Intellectual Property Collateral as defined in said Microfluidics IP Agreement,
shall remain in full force and effect.  In addition, Microfluidics hereby
acknowledges and agrees that all references in the Microfluidics IP Agreement to
“Loan and Security Agreement” and to “Loan Agreement” shall mean this Agreement
and the Exim Agreement.

 

12.11      Ratification of Perfection Certificate.

 

(a)           Microfluidics International hereby ratifies, confirms and
reaffirms, all and singular, the terms and disclosures contained in a certain
Perfection Certificate dated as of June 27, 2008 between Microfluidics
International and Bank (the “Microfluidics International Perfection
Certificate”), and acknowledges, confirms and agrees the disclosures and
information Microfluidics International provided to Bank in the Perfection
Certificate have not changed, as of the date hereof.  In addition, Microfluidics
International hereby acknowledges and agrees that all references in the
Perfection Certificate to “Loan and Security Agreement” shall mean this
Agreement and the Exim Agreement.

 

(b)           Microfluidics hereby ratifies, confirms and reaffirms, all and
singular, the terms and disclosures contained in a certain Perfection
Certificate dated as of June 27, 2008 between Microfluidics and Bank (the
“Microfluidics Perfection Certificate”), and acknowledges, confirms and agrees
the disclosures and information Microfluidics provided to Bank in the Perfection
Certificate have not changed, as of the date hereof.  In addition, Microfluidics
hereby acknowledges and agrees that all references in the Perfection Certificate
to “Loan and Security Agreement” shall mean this Agreement and the Exim
Agreement.

 

12.12      Borrower Liability.  Either Borrower may, acting singly, request
Advances hereunder.  Each Borrower hereby appoints the other as agent for the
other for all purposes hereunder, including with respect to requesting Advances
hereunder. Each Borrower hereunder shall be obligated to repay all Advances made
hereunder, regardless of which Borrower actually receives said Advance, as if
each Borrower hereunder directly received all Advances.  Notwithstanding any
other provision of this Agreement or other  related document, each Borrower
irrevocably waives all rights that it may have at law or in equity (including,
without limitation, any law subrogating Borrower to the rights of Bank under
this Agreement) to seek contribution, indemnification or any other form of
reimbursement from any other Borrower, or any other Person now or hereafter
primarily or secondarily liable for any of the Obligations, for any payment made
by Borrower with respect to the Obligations in connection with this Agreement or
otherwise and all rights that it might have to benefit from, or to participate
in, any security for the Obligations as a result of any payment made by 
Borrower with respect to the Obligations in connection with this Agreement or
otherwise.  Any agreement providing for indemnification, reimbursement or any
other arrangement prohibited under this Section shall be null and void.  If any
payment is made to a Borrower in contravention of this Section, such Borrower
shall hold such payment in trust for Bank and such payment shall be promptly
delivered to Bank for application to the Obligations, whether matured or
unmatured.

 

Each Borrower waives any suretyship defenses available to it under the Code or
any other applicable law.  Each Borrower waives any right to require Bank to:
(a) proceed against any Borrower or any other person; (b) proceed against or
exhaust any security; or (c) pursue any other remedy.  Bank may exercise or not
exercise any right or remedy it has against any Borrower or any security it
holds (including the right to foreclose by judicial or non-judicial sale)
without affecting any Borrower’s liability.

 

13           DEFINITIONS


 


13.1        DEFINITIONS.  IN THIS AGREEMENT:


 

“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.

 

“Account Debtor” is as defined in the Code and shall include, without
limitation, any person liable on any Financed Receivable, such as, a guarantor
of the Financed Receivable and any issuer of a letter of credit or banker’s
acceptance.

 

17

--------------------------------------------------------------------------------


 

“Adjustments” are all discounts, allowances, returns, disputes, counterclaims,
offsets, defenses, rights of recoupment, rights of return, warranty claims, or
short payments, asserted by or on behalf of any Account Debtor for any Financed
Receivable.

 

“Advance” is defined in Section 2.1.1.

 

“Advance Rate” is eighty percent (80.0%), net of any offsets related to each
specific Account Debtor, including, without limitation, Deferred Revenue, or
such other percentage as Bank establishes under Section 2.1.1.

 

“Affiliate” of any Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive
officers, directors, partners and, for any Person that is a limited liability
company, that Person’s managers and members.

 

“Applicable Rate” is a per annum rate equal to the greater of (a) the Prime Rate
plus two percent (2.0%), and (b) six percent (6.0%).

 

“Bank Expenses” are all audit fees and expenses, costs, and expenses (including
reasonable attorneys’ fees and expenses) for preparing, amending, negotiating,
administering, defending and enforcing the Loan Documents (including, without
limitation, those incurred in connection with appeals or Insolvency Proceedings)
or otherwise incurred with respect to Borrower.

 

“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.

 

“Business Day” is any day that is not a Saturday, Sunday or a day on which Bank
is closed.

 

“Claims” are defined in Section 12.2.

 

“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the Commonwealth of Massachusetts; provided, that, to
the extent that the Code is used to define any term herein or in any Loan
Document and such term is defined differently in different Articles or Divisions
of the Code, the definition of such term contained in Article or Division 9
shall govern; provided further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, or priority of, or
remedies with respect to, Bank’s Lien on any Collateral is governed by the
Uniform Commercial Code in effect in a jurisdiction other than the Commonwealth
of Massachusetts, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes on the
provisions thereof relating to such attachment, perfection, priority, or
remedies and for purposes of definitions relating to such provisions.

 

“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.

 

“Collateral Handling Fee” is defined in Section 2.2.4.

 

“Collections” are all funds received by Bank from or on behalf of an Account
Debtor for Financed Receivables.

 

“Compliance Certificate” is attached as Exhibit B.

 

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the ordinary course of business.  The amount of
a Contingent Obligation is the stated or determined amount of the

 

18

--------------------------------------------------------------------------------


 

primary obligation for which the Contingent Obligation is made or, if not
determinable, the maximum reasonably anticipated liability for it determined by
the Person in good faith; but the amount may not exceed the maximum of the
obligations under any guarantee or other support arrangement.

 

“Deferred Revenue” is all amounts received or invoiced, as appropriate, in
advance of performance under contracts and not yet recognized as revenue.

 

“Early Termination Fee” is defined in Section 2.1.1.

 

“EBITDA” means earnings before interest, taxes, depreciation and amortization in
accordance with GAAP.

 

“Effective Date” is defined in the preamble of this Agreement.

 

“Eligible Accounts” are billed Accounts in the ordinary course of Borrower’s
business that meet all Borrower’s representations and warranties in Section 5.3,
have been, at the option of Bank, confirmed in accordance with Section 2.1.1(d),
and are due and owing from Account Debtors deemed creditworthy by Bank in its
sole discretion.  Without limiting the fact that the determination of which
Accounts are eligible hereunder is a matter of Bank discretion in each instance,
Eligible Accounts shall not include the following Accounts (which listing may be
amended or changed in Bank’s discretion with notice to Borrower):

 

(a)           Accounts that the Account Debtor has not paid within ninety (90)
days of invoice date regardless of invoice payment period terms;

 

(b)           Accounts owing from an Account Debtor which does not have its
principal place of business in the United States, unless otherwise approved by
Bank in writing on a case-by-case basis in its sole discretion;

 

(c)           Accounts billed and/or payable outside of the United States,
unless otherwise approved by Bank in writing on a case-by-case basis in its sole
discretion;

 

(d)           Accounts owing from an Account Debtor to the extent that Borrower
is indebted or obligated in any manner to the Account Debtor (as creditor,
lessor, supplier or otherwise - sometimes called “contra” accounts, accounts
payable, customer deposits or credit accounts), with the exception of customary
credits, adjustments and/or discounts given to an Account Debtor by Borrower in
the ordinary course of its business;

 

(e)           Accounts for which the Account Debtor is Borrower’s Affiliate,
officer, employee, or agent;

 

(f)            Accounts owing from an Account Debtor which is a United States
government entity or any department, agency, or instrumentality thereof unless
Borrower has assigned its payment rights to Bank and the assignment has been
acknowledged under the Federal Assignment of Claims Act of 1940, as amended;

 

(g)           Accounts for demonstration or promotional equipment, or in which
goods are consigned, or sold on a “sale guaranteed”, “sale or return”, “sale on
approval”, or other terms if Account Debtor’s payment may be conditional;

 

(h)           Accounts owing from an Account Debtor that has not been invoiced
or where goods or services have not yet been rendered to the Account Debtor
(sometimes called memo billings or pre-billings);

 

(i)            Accounts subject to contractual arrangements between Borrower and
an Account Debtor where payments shall be scheduled or due according to
completion or fulfillment requirements where the Account Debtor has a right of
offset for damages suffered as a result of Borrower’s failure to perform in
accordance with the contract (sometimes called contracts accounts receivable,
progress billings, milestone billings, or fulfillment contracts);

 

(j)            Accounts owing from an Account Debtor the amount of which may be
subject to withholding based on the Account Debtor’s satisfaction of Borrower’s
complete performance (but only to the extent of the amount withheld; sometimes
called retainage billings);

 

19

--------------------------------------------------------------------------------


 

(k)           Accounts subject to trust provisions, subrogation rights of a
bonding company, or a statutory trust;

 

(l)            Accounts owing from an Account Debtor that has been invoiced for
goods that have not been shipped to the Account Debtor unless Bank, Borrower,
and the Account Debtor have entered into an agreement acceptable to Bank in its
sole discretion wherein the Account Debtor acknowledges that (i) it has title to
and has ownership of the goods wherever located, (ii) a bona fide sale of the
goods has occurred, and (iii) it owes payment for such goods in accordance with
invoices from Borrower (sometimes called “bill and hold” accounts);

 

(m)          Accounts for which the Account Debtor has not been invoiced;

 

(n)           Accounts that represent non-trade receivables or that are derived
by means other than in the ordinary course of Borrower’s business;

 

(o)           Accounts subject to chargebacks or others payment deductions taken
by an Account Debtor (but only to the extent the chargeback is determined
invalid and subsequently collected by Borrower);

 

(p)           Accounts owing from an Account Debtor with respect to which
Borrower has received Deferred Revenue (but only to the extent of such Deferred
Revenue);

 

(q)           Accounts in which the Account Debtor disputes liability or makes
any claim (but only up to the disputed or claimed amount), or if the Account
Debtor is subject to an Insolvency Proceeding, or becomes insolvent, or goes out
of business; and

 

(r)            Accounts for which Bank in its good faith business judgment
determines collection to be doubtful.

 

“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.

 

“Events of Default” are set forth in Article 8.

 

“Exim Agreement” is a certain Amended and Restated Export-Import Bank Loan and
Security Agreement dated as of the Effective Date by and among Bank and
Borrower, and all documents, instruments and agreements executed in connection
therewith, as each may be amended from time to time.

 

“Facility Amount” is Two Million Five Hundred Thousand Dollars ($2,500,000.00).

 

“Finance Charges” is defined in Section 2.2.3.

 

“Financed Receivables” are all those Eligible Accounts, including their proceeds
which Bank finances and makes an Advance, as set forth in Section 2.1.1.  A
Financed Receivable stops being a Financed Receivable (but remains Collateral)
when the Advance made for the Financed Receivable has been fully paid.

 

“Financed Receivable Balance” is the total outstanding gross face amount, at any
time, of any Financed Receivable.

 

“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.

 

“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
trademarks, service marks and, to the extent permitted under applicable law, any
applications therefor, whether registered or not, any trade secret rights,
including any rights to unpatented inventions, payment intangibles, royalties,
contract rights, goodwill, franchise agreements, purchase orders, customer
lists, route lists, telephone numbers, domain names, claims, income and other
tax refunds, security

 

20

--------------------------------------------------------------------------------


 

and other deposits, options to purchase or sell real or personal property,
rights in all litigation presently or hereafter pending (whether in contract,
tort or otherwise), insurance policies (including without limitation key man,
property damage, and business interruption insurance), payments of insurance and
rights to payment of any kind.

 

“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

 

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

 

“Guarantor” is any present or future guarantor of the Obligations.

 

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations and
(d) Contingent Obligations.

 

“Indemnified Person” is defined in Section 12.2.

 

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 

“Intellectual Property Collateral” is defined in the IP Agreement.

 

“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

 

“Investment” is any beneficial ownership of (including stock, partnership
interest or other securities) any Person, or any loan, advance or capital
contribution to any Person.

 

“Invoice Transmittal” shows Eligible Accounts which Bank may finance and, for
each such Account, includes the Account Debtor’s, name, address, invoice amount,
invoice date and invoice number.

 

“IP Agreement” is, collectively, (a) the Microfluidics International IP
Agreement, and (b) the Microfluidics IP Agreement.

 

“Letter of Credit” means a standby letter of credit issued by Bank or another
institution based upon an application, guarantee, indemnity or similar agreement
on the part of Bank.

 

“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.

 

“Loan Documents” are, collectively, this Agreement, the Exim Agreement, the
Perfection Certificate, any subordination agreement, the IP Agreement, any note,
or notes or guaranties executed by Borrower or any Guarantor, and any other
present or future agreement between Borrower any Guarantor and/or for the
benefit of Bank in connection with this Agreement, all as amended, restated, or
otherwise modified.

 

“Lockbox” is defined in Section 2.2.7.

 

“Material Adverse Change” is: (a) a material impairment in the perfection or
priority of Bank’s security interest in the Collateral or in the value of such
Collateral; (b) a material adverse change in the business, operations,

 

21

--------------------------------------------------------------------------------


 

or condition (financial or otherwise) of Borrower; (c) a material impairment of
the prospect of repayment of any portion of the Obligations; or (d) Bank
determines, based upon information available to it and in its reasonable
judgment, that there is a reasonable likelihood that Borrower shall fail to
comply with one or more of the financial covenants in Section 6 during the next
succeeding financial reporting period.

 

“Maturity Date” is 364 days from the Effective Date.

 

“Microfluidics IP Agreement” is defined in Section 12.10.

 

“Microfluidics Perfection Certificate” is defined in Section 12.11.

 

“Microfluidics International IP Agreement” is defined in Section 12.10.

 

“Microfluidics International Perfection Certificate” is defined in
Section 12.11.

 

“Minimum Finance Charge” is an amount equal to the Finance Charges and
Collateral Handling Fees Bank would have earned during a particular fiscal
quarter if the Financed Receivable Balance pursuant to this Agreement during
such fiscal quarter was an amount equal to thirty percent (30.0%) of the
Facility Amount at all times.

 

“Obligations” are Borrower’s obligation to pay when due any debts, principal,
interest, Bank Expenses, and other amounts Borrower owes Bank now or later,
whether under this Agreement, the Exim Agreement, the Loan Documents, or
otherwise, including, without limitation, any interest accruing after Insolvency
Proceedings begin and debts, liabilities, or obligations of Borrower assigned to
Bank, and the performance of Borrower’s duties under the Loan Documents.

 

“Perfection Certificate” is, collectively, (a) the Microfluidics International
Perfection Certificate, and (b) the Microfluidics Perfection Certificate.

 

“Permitted Indebtedness” is:

 

(a)           Borrower’s indebtedness to Bank under this Agreement or the Loan
Documents;

 

(b)           Subordinated Debt;

 

(c)           Indebtedness to trade creditors incurred in the ordinary course of
business; and

 

(d)           Indebtedness secured by Permitted Liens.

 

“Permitted Investments” are: (i)  marketable direct obligations issued or
unconditionally guaranteed by the United States or its agency or any state
maturing within 1 year from its acquisition, (ii) commercial paper maturing no
more than 1 year after its creation and having the highest rating from either
Standard & Poor’s Corporation or Moody’s Investors Service, Inc., (iii) Bank’s
certificates of deposit issued maturing no more than 1 year after issue, and
(iv) any other investments administered through Bank.

 

“Permitted Liens” are:

 

(a)           Liens arising under this Agreement or other Loan Documents;

 

(b)           Liens for taxes, fees, assessments or other government charges or
levies, either not delinquent or being contested in good faith and for which
Borrower maintains adequate reserves on its Books, if they have no priority over
any of Bank’s security interests;

 

(c)           Purchase money Liens securing no more than Fifty Thousand Dollars
($50,000.00) in the aggregate amount outstanding  (i) on equipment acquired or
held by Borrower incurred for financing the acquisition of the equipment, or
(ii) existing on equipment when acquired, if the Lien is confined to the
property and improvements and the proceeds of the equipment;

 

22

--------------------------------------------------------------------------------


 

(d)           Leases or subleases and non-exclusive licenses or sublicenses
granted in the ordinary course of Borrower’s business, if the leases, subleases,
licenses and sublicenses permit granting Bank a security interest; and

 

(e)           Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (a) through (d), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness may not increase.

 

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

 

“Prime Rate” is Bank’s most recently announced “prime rate,” even if it is not
Bank’s lowest rate.

 

“Reconciliation Period” is each calendar month.

 

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.

 

“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

 

“Responsible Officer” is each of the Chief Executive Officer, President, Chief
Financial Officer and Controller of Borrower.

 

“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter indebtedness to Bank (pursuant to a subordination,
intercreditor, or other similar agreement in form and substance satisfactory to
Bank entered into between Bank and the other creditor), on terms acceptable to
Bank.

 

“Subsidiary” is, with respect to any Person, any Person of which more than fifty
percent (50.0%) of the voting stock or other equity interests (in the case of
Persons other than corporations) is owned or controlled directly or indirectly
by such Person or one or more of Affiliates of such Person.

 

[signature page follows]

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as a sealed instrument under the laws of the Commonwealth of Massachusetts as of
the Effective Date.

 

BORROWER:

 

MICROFLUIDICS INTERNATIONAL CORPORATION

 

By:

/s/ Brian E. LeClair

 

Name:

Brian E. LeClair

 

Title:

Exec. VP & CFO

 

 

 

 

 

MICROFLUIDICS CORPORATION

 

 

 

By:

/s/ Brian E. LeClair

 

Name:

Brian E. LeClair

 

Title:

Exec. VP & CFO

 

 

 

 

 

BANK:

 

 

 

SILICON VALLEY BANK

 

 

 

By:

/s/ Kate Leland

 

Name:

Kate Leland

 

Title:

Vice President

 

 

24

--------------------------------------------------------------------------------


 

EXHIBIT A

 

The Collateral consists of all of Borrower’s right, title and interest in and to
the following:

 

All goods, equipment, inventory, contract rights or rights to payment of money,
leases, license agreements, franchise agreements, general intangibles (including
payment intangibles) accounts (including health-care receivables), documents,
instruments (including any promissory notes), chattel paper (whether tangible or
electronic), cash, deposit accounts, fixtures, letters of credit rights (whether
or not the letter of credit is evidenced by a writing), commercial tort claims,
securities, and all other investment property, supporting obligations, and
financial assets, whether now owned or hereafter acquired, wherever located; and
any copyright rights, copyright applications, copyright registrations and like
protections in each work of authorship and derivative work, whether published or
unpublished, now owned or later acquired; any patents, trademarks, service marks
and applications therefor; trade styles, trade names, any trade secret rights,
including any rights to unpatented inventions, know-how, operating manuals,
license rights and agreements and confidential information, now owned or
hereafter acquired; or any claims for damages by way of any past, present and
future infringement of any of the foregoing; and

 

All Borrower’s books relating to the foregoing and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[g265051ka05i001.jpg]

 

SPECIALTY FINANCE DIVISION

Compliance Certificate

 

I, an authorized officer of MICROFLUIDICS INTERNATIONAL CORPORATION and
MICROFLUIDICS CORPORATION (individually and collectively, jointly and severally,
“Borrower”) certify under the Amended and Restated Loan and Security Agreement
(as amended, the “Agreement”) between Borrower and Silicon Valley Bank (“Bank”)
as follows (all capitalized terms used herein shall have the meaning set forth
in the Agreement):

 

Borrower represents and warrants for each Financed Receivable:

 

Each Financed Receivable is an Eligible Account.

 

Borrower is the owner with legal right to sell, transfer, assign and encumber
such Financed Receivable;

 

The correct amount is on the Invoice Transmittal and is not disputed;

 

Payment is not contingent on any obligation or contract and Borrower has
fulfilled all its obligations as of the Invoice Transmittal date;

 

Each Financed Receivable is based on an actual sale and delivery of goods and/or
services rendered, is due to Borrower,  is not past due or in default, has not
been previously sold, assigned, transferred, or pledged and is free of any
liens, security interests and encumbrances other than Permitted Liens;

 

There are no defenses, offsets, counterclaims or agreements for which the
Account Debtor may claim any deduction or discount;

 

It reasonably believes no Account Debtor is insolvent or subject to any
Insolvency Proceedings;

 

It has not filed or had filed against it Insolvency Proceedings and does not
anticipate any filing;

 

Bank has the right to endorse and/ or require Borrower to endorse all payments
received on Financed Receivables and all proceeds of Collateral.

 

No representation, warranty or other statement of Borrower in any certificate or
written statement given to Bank contains any untrue statement of a material fact
or omits to state a material fact necessary to make the statement contained in
the certificates or statement not misleading.

 

Additionally, Borrower represents and warrants as follows:

 

Borrower and each Subsidiary is duly existing and in good standing in its state
of formation and qualified and licensed to do business in, and in good standing
in, any state in which the conduct of its business or its ownership of property
requires that it be qualified except where the failure to do so could not
reasonably be expected to cause a Material Adverse Change.  The execution,
delivery and performance of the Loan Documents have been duly authorized, and do
not conflict with Borrower’s organizational documents, nor constitute an event
of default under any material agreement by which Borrower is bound.  Borrower is
not in default under any agreement to which or by which it is bound in which the
default could reasonably be expected to cause a Material Adverse Change.

 

1

--------------------------------------------------------------------------------


 

Borrower has good title to the Collateral, free of Liens except Permitted
Liens.  All inventory is in all material respects of good and marketable
quality, free from material defects.

 

Borrower is not an “investment company” or a company “controlled” by an
“investment company” under the Investment Company Act of 1940, as amended. 
Neither Borrower nor any of its Subsidiaries is a “holding company” or an
“affiliate” of a “holding company” or a “subsidiary company” of a “holding
company” as each term is defined and used in the Public Utility Holding Company
Act of 2005.  Borrower is not engaged as one of its important activities in
extending credit for margin stock (under Regulations X, T and U of the Federal
Reserve Board of Governors).  Borrower has complied in all material respects
with the Federal Fair Labor Standards Act.  Borrower has not violated any laws,
ordinances or rules, the violation of which could reasonably be expected to
cause a Material Adverse Change.  None of Borrower’s or any Subsidiary’s
properties or assets has been used by Borrower or any Subsidiary or, to the best
of Borrower’s knowledge, by previous Persons, in disposing, producing, storing,
treating, or transporting any hazardous substance other than legally.  Borrower
and each Subsidiary has timely filed all required tax returns and paid, or made
adequate provision to pay, all material taxes, except those being contested in
good faith with adequate reserves under GAAP.  Borrower and each Subsidiary has
obtained all consents, approvals and authorizations of, made all declarations or
filings with, and given all notices to, all government authorities that are
necessary to continue its business as currently conducted except where the
failure to obtain or make such consents, declarations, notices or filings would
not reasonably be expected to cause a Material Adverse Change.

 

All representations and warranties in the Agreement are true and correct in all
material respects on this date, and Borrower represents that there is no
existing Event of Default.

 

Sincerely,

 

 

 

 

 

 

 

Signature

 

 

 

 

 

Title

 

 

 

 

 

Date

 

 

2

--------------------------------------------------------------------------------